                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NEW YORK

SERVICE EMPLOYEES INTERNATIONAL
UNION LOCAL 200UNITED, and                      Case No. 19-CV-01073-WMS
SERVICE EMPLOYEES INTERNATIONAL
UNION,

             Plaintiffs,
                                                Hon. Judge William M. Skretny (USDJ)
v.

DONALD J. TRUMP, President of the United
States of America; MARGARET WEICHERT,
Acting Director of the Office of Personnel
Management; and UNITED STATES OFFICE
OF PERSONNEL MANAGEMENT,

           Defendants.
_______________________________________


                   PLAINTIFFS’ MEMORANDUM IN SUPPORT OF

                     MOTION FOR PRELIMINARY INJUNCTION




                Plaintiffs’ Mem. in Supp. of Mot. for Preliminary Injunction
                                                   TABLE OF CONTENTS

TABLE OF AUTHORITIES .......................................................................................................... ii

INTRODUCTION ...........................................................................................................................1

BACKGROUND .............................................................................................................................2

I.        The Federal Civil Service System Established by Congress ...............................................2

II.       The Challenged Executive Orders and Their Effects on the Statutory Scheme ..................5

          A.         Employee Discipline and Discharge ........................................................................6

          B.         Time and Resources Needed to Perform Statutory Duties .....................................8

          C.         Good-Faith Collective Bargaining ...........................................................................9

                     1.         Removal of Subjects from Bargaining.......................................................10

                     2.         Unlawful Bargaining Parameters ...............................................................11

                     3.         Mandating Predetermined Outcomes of Bargaining..................................11

III.      Federal Employees Impacted By These Orders .................................................................11

IV.       OPM Will Imminently Implement These Executive Orders .............................................12

ARGUMENT .................................................................................................................................13

I.        Plaintiffs Are Likely to Succeed on the Merits of Their APA Claims ..............................13

          A.         Plaintiffs Are Likely to Succeed on the Merits of Their Procedural APA
                     Claim ......................................................................................................................15

          B.         Plaintiffs Are Also Likely to Succeed with Their Claims that Agency Actions
                     Required by the Executive Orders Are Contrary to Law .......................................18

                     1.         Provisions Regarding Employee Discipline and Discharge ......................18

                     2.         Provisions Regarding Employees’ Resources to Perform Statutory
                                Duties ........................................................................................................19

                     3.         New Collective Bargaining Rules ..............................................................20

          C.         This Court Has Jurisdiction to Hear These Claims................................................21

                                                       i
                          Plaintiffs’ Mem. in Supp. of Mot. for Preliminary Injunction
II.       Implementation of the Three Executive Orders Will Irreparably Harm Federal
          Employees, Their Labor Representatives, and the Public Interest ....................................22

CONCLUSION ..............................................................................................................................24

APPENDIX ....................................................................................................................................26




                                                        ii
                           Plaintiffs’ Mem. in Supp. of Mot. for Preliminary Injunction
                                                TABLE OF AUTHORITIES
Cases
AFGE v. Trump,
  318 F. Supp. 3d 370 (D.D.C. 2018) ........................................................................................... 2

AFGE v. Trump,
  929 F.3d 748 (D.C. Cir. 2019) ................................................................................. 2, 13, 18, 21

Am. Fed’n of Labor v. Watson,
  327 U.S. 582 (1946) ................................................................................................................. 23

APA, NTEU v. Helfer,
  53 F.3d 1289 (D.C. Cir. 1995) ........................................................................................... 15, 16

BATF v. FLRA,
  464 U.S. 89 (1983) ......................................................................................................... 3, 4, 8, 9

Bowen v. Michigan Academy of Family Physicians,
  476 U.S. 667 (1986) ................................................................................................................. 22

Califano v. Sanders,
  430 U.S. 99 (1977) ................................................................................................................... 22

Chamber of Commerce of U.S. v. Reich,
  74 F.3d 1322 (D.C. Cir. 1996) ................................................................................................. 14

Clarke v. Ofc. of Fed. Housing Enterp. Oversight,
  355 F. Supp. 2d 56 (D.D.C. 2004) ........................................................................................... 24

Danielson v. Local 275, Laborers Int’l Union of N. Am., AFL-CIO,
  479 F.2d 1033 (2d Cir. 1973) ................................................................................................... 13

Donovan v. Red Star Marine Servs., Inc.,
  739 F.2d 774 (2d Cir. 1984) ..................................................................................................... 14

East Bay Sanctuary Covenant v. Trump,
  932 F.3d 742 (9th Cir. 2018) .................................................................................................... 13

Elgin v. Dept. of Treasury,
   567 U.S. 1 (2012) ..................................................................................................................... 21

EPIC v. U.S. Dep’t of Homeland Sec.,
  653 F.3d 1 (D.C. Cir. 2011) ..................................................................................................... 14

Faiveley Transp. Malmo AB v. Wabtec Corp.,
  559 F.3d 110 (2d Cir. 2009) ..................................................................................................... 13


                                                       iii
                          Plaintiffs’ Mem. in Supp. of Mot. for Preliminary Injunction
Free Enterprise Fund v. Public Co. Accounting Oversight Board,
  561 U.S. 477 (2010) ................................................................................................................. 22

Guardian Fed. Sav. & Loan Ass’n v. Fed. Sav. & Loan Ins. Corp.,
  589 F.2d 658 (D.C. Cir. 1978) ................................................................................................. 15

International Union of Elec. Workers v. NLRB,
   426 F.2d 1243 (D.C. Cir. 1970) ............................................................................................... 24

Lincoln v. Vigil,
   508 U.S. 182 (1993) ................................................................................................................. 14

Lindahl v. Office of Pers. Mgmt.,
   470 U.S. 768 (1985) ................................................................................................................... 3

Nat. Treas. Emp. Union v. Chertoff,
  452 F.3d 839 (D.C. Cir. 2006) ............................................................................... 15, 17, 22, 24

Nat’l Family Planning & Reprod. Health Ass’n, Inc. v. Sullivan,
  979 F.2d 227 (D.C. Cir. 1992) ................................................................................................. 15

NTEU v. Devine,
  577 F. Supp. 738 (D.D.C. 1983), aff’d, 733 F.2d 114 (D.C. Cir. 1984) .................................. 22

NTEU v. Horner,
  854 F.2d 490 (D.C. Cir. 1988) ................................................................................................. 22

NTEU v. Newman,
  768 F. Supp. 8 (D.D.C. 1991) .................................................................................................. 22

NTEU v. U.S. Dept. of Treasury,
  838 F. Supp. 631 (D.D.C. 1993) .............................................................................................. 24

NTEU v. Whipple,
  636 F. Supp. 2d 63 (D.D.C. 2009) ........................................................................................... 22

Pennsylvania v. President United States,
  930 F.3d 543 (3d Cir. 2019) ..................................................................................................... 13

Scenic America, Inc. v. U.S. Dept. of Transp.,
   836 F.3d 42 (D.C. Cir. 2016) ................................................................................................... 14

Thunder Basin Coal Co. v. Reich,
  510 U.S. 200 (1994) ........................................................................................................... 21, 22

Tilton v. SEC,
   824 F.3d 276 (2d Cir. 2016) ..................................................................................................... 21



                                                       iv
                          Plaintiffs’ Mem. in Supp. of Mot. for Preliminary Injunction
Time Warner Cable Inc. v. F.C.C.,
  729 F.3d 137 (2d Cir. 2013) ............................................................................................... 14, 15

U.S. v. Fausto,
  484 U.S. 439 (1988) ................................................................................................................... 3

United States v. Yuzary,
  55 F.3d 47 (2d Cir. 1995) ............................................................................................. 15, 17, 21

White v. Shalala,
  7 F.3d 296 (2d Cir. 1993) ......................................................................................................... 14



Statutory Authorities

5 U.S.C. §500 .................................................................................................................................. 1
5 U.S.C. §551 .................................................................................................................................14
5 U.S.C. §553 .....................................................................................................................14, 16, 17
5 U.S.C. §702 ...........................................................................................................................14, 22
5 U.S.C. §706 ......................................................................................................................... passim
5 U.S.C. §1101 .................................................................................................................................1
5 U.S.C. §1103 .................................................................................................................................3
5 U.S.C. §1105 ...............................................................................................................................15
5 U.S.C. §4302 ...........................................................................................................................7, 18
5 U.S.C. §7101 .................................................................................................................................3
5 U.S.C. §7102 ....................................................................................................................... passim
5 U.S.C. §7103 ....................................................................................................................... passim
5 U.S.C. §7104 .................................................................................................................................4
5 U.S.C. §7106 ...................................................................................................................10, 18, 20
5 U.S.C. §7111 ...............................................................................................................................11
5 U.S.C. §7114 ....................................................................................................................... passim
5 U.S.C. §7116 ...............................................................................................................................22
5 U.S.C. §7117 ...............................................................................................................................10
5 U.S.C. §7121 ....................................................................................................................... passim

                                                        v
                           Plaintiffs’ Mem. in Supp. of Mot. for Preliminary Injunction
5 U.S.C. §7131 ....................................................................................................................... passim
5 U.S.C. §7134 ...............................................................................................................................21
5 U.S.C. §7512 .................................................................................................................................7


Legislative Materials
124 Cong. Rec. 29188 (1978) ............................................................................................... 3, 9, 11
S. Rep. No. 95-969 (1978) ................................................................................................ 3, 4, 9, 18
The Pendleton Act of 1883 (22, 27 Stat. 403) .................................................................................2
Intergovernmental Personnel Act of 1970 (Pub. L. 91-648) .................................................3, 5, 24
House Committee on Post Office and Civil Service, History of Civil Service Merit
Systems of the United States and Selected Foreign Countries, Cmte. Print No. (1976) ............ 2, 5




                                                        vi
                           Plaintiffs’ Mem. in Supp. of Mot. for Preliminary Injunction
                                          INTRODUCTION
       Members in the plaintiff unions are employees of the United States Department of

Veterans Affairs (the “VA”) whose employment has been governed for many years by the Civil

Service Reform Act of 1978 (“CSRA”), 5 U.S.C. §1101 et seq. Many of plaintiffs’ members are

veterans themselves, and their work caring for their fellow veterans is a continuation of their

service to this country.

       Pursuant to three Executive Orders aimed at federal employees like these, the Trump

Administration now seeks to undermine statutory protections for federal civil service employees

that have kept the civil service merit-based and largely politics-free for decades. See Appendix

(“App.”) 1-3 (attaching Executive Order Nos. 13,836, 13,837, and 13,839, collectively the

“Executive Orders”). The Executive Orders are an effort to make statutory changes without

congressional authorization. They are also in many ways a re-packaging of attacks on the

independent civil service that have surfaced repeatedly in our history but have consistently been

rebuffed.

       As explained in greater detail below, implementation of the Orders should be enjoined to

preserve the long-settled status quo while this Court considers the merits of Plaintiffs’ lawsuit.

Plaintiffs are likely to succeed on the merits of their claims because the Executive Orders direct

federal agencies to take action that is both contrary to law and that requires but has not gone
through notice-and-comment rulemaking. Contra Administrative Procedure Act (“APA”), 5

U.S.C. §500 et seq. Implementation of the Orders while this suit is pending will also cause

irreparable harm to federal workers as the Orders will, among other things, nullify the statutory

right to union representation in discipline and discharge proceedings, which could have life-

altering implications for the employees plaintiffs represent, and illegally impact current

collective bargaining negotiations, eliminating opportunities that once lost cannot later be

regained. For many of these same reasons, the balance of hardships and public interest strongly

favor a preliminary injunction as well.



                                                1
                   Plaintiffs’ Mem. in Supp. of Mot. for Preliminary Injunction
       Plaintiffs seek an order preserving the status quo now because the Executive Branch is

poised imminently to implement its unlawful Orders through agency action. Until recently,

implementation of the three Executive Orders had been halted in large part by an order of the

federal district court in the District of Columbia, see AFGE v. Trump, 318 F. Supp. 3d 370

(D.D.C. 2018), but that court’s injunction was overturned recently by the D.C. Circuit on

jurisdictional grounds that do not apply here, see AFGE v. Trump, 929 F.3d 748 (D.C. Cir.

2019). Absent an injunction from this Court, defendants will implement the illegal Orders as

soon as the D.C. Circuit’s mandate issues and before their lack of authority to do so can be

adjudicated.

                                        BACKGROUND

I.     The Federal Civil Service System Established by Congress

       The modern civil service was born of a desire to eliminate the political patronage or

“spoils” system, which had allowed new administrations to fire experienced federal workers and

replace them with unqualified political supporters. After an initial period of competence-based

appointments by the early presidents, the patronage system developed in the 19th Century. The

lack of protections for civil servants that characterized the spoils system led to poor government

because experienced, non-partisan staff were too easily and too often replaced, and the resulting

inefficiencies and partisan administration led to a corresponding “decline in prestige of public

service.” House Committee on Post Office and Civil Service, History of Civil Service Merit

Systems of the United States and Selected Foreign Countries, Cmte. Print No. 94-29 (1976), at

81 (see Leonard Decl. ¶14).

       Congress first stepped in to enact reform in the 1880s. The Pendleton Act of 1883 (22,

27 Stat. 403) introduced a merit system but, at least initially, covered only 10% of the federal

workforce. History of Civil Service Merit Systems, at 170. Between that Act and the 1978 Civil

Service Reform Act (“CSRA”), civil service reform continued in fits and starts—administrations

would add or remove jobs from the scope of the merit-based civil service system and would

strengthen or weaken protections as they preferred. Id. at 184-85; see also, e.g., id. at 8-9, 254
                                                2
                   Plaintiffs’ Mem. in Supp. of Mot. for Preliminary Injunction
(describing how Franklin Roosevelt, for example, presided over a necessary increase in the size

of government but, in filling the new jobs created, exempted many from protections of the civil

service system). By 1977, the rules that governed federal employment were a hodgepodge that

both lacked uniformity and changed with the politics of each administration. BATF v. FLRA,

464 U.S. 89 (1983).

       Congress recommitted to and rearticulated the principles of a merit system in the

Intergovernmental Personnel Act of 1970 (Pub. L. 91-648),1 and then in 1978, “comprehensively

overhauled” the federal civil service system by enacting the CSRA. Lindahl v. Office of Pers.

Mgmt., 470 U.S. 768, 773 (1985). The CSRA replaced an “‘outdated patchwork of statutes and

rules,’” U.S. v. Fausto, 484 U.S. 439, 444 (1988) (quoting S. Rep. No. 95-969, p. 3 (1978)), and

created a “statutory Federal labor-management program” protected from “alter[ation] by any

president,” 124 Cong. Rec. 29,186 (1978) (remarks of co-sponsor Rep. Clay) (emphasis added).2

       Central to this overhaul, Title VII of the CSRA, which is known as the Federal Service

Labor-Management Relations Statute (“FSLMRS”), was “the first statutory scheme governing

labor relations between federal agencies and their employees.” BATF, 464 U.S. at 91; see 5

U.S.C. §7101 et seq. In enacting the FSLMRS, Congress recognized that labor unions and

collective bargaining “safeguard the public interest” because they are key tools for protecting the

meritocratic system. See, e.g., §7101(a)(1), (b) (congressional findings that “labor organizations

and collective bargaining in the civil service are in the public interest” and protecting the right to

union representation “safeguards the public interest”). For example, faced with a long history of


       1
          In enacting this statute, Congress identified several principles essential to a successful
merit system, including recruitment and retention on the basis of skills and experience, adequate
compensation and training, fair treatment of employees, and protection from political pressure.
84 Stat. 1909.

       2
        The CSRA also created OPM and gave it authority for “executing, administering, and
enforcing” Presidential rules regarding the federal workforce. 5 U.S.C. §1103(a)(5); see also id.
§1103(a)(7). All further statutory citations are to Title 5 of the U.S. Code unless otherwise
noted.

                                                3
                   Plaintiffs’ Mem. in Supp. of Mot. for Preliminary Injunction
(not uncommon) administration efforts to replace long-term employees with political

inexperienced loyalists, Congress intended that union stewards would be the on-the-ground

defenders of fair treatment for qualified career staff. See S. Rep. No. 95-969 at 2-4; 13.

Accordingly, the Act guarantees federal employees the right to choose to be represented by a

labor organization and to be protected in the exercise of that right, §7102, and was “intended to

strengthen the position of federal unions,” BATF, 464 U.S. at 107.

        At the same time, the CSRA imposes significant responsibilities on unions to ensure that

collective bargaining is, in fact, an “effective instrument of the public interest . . . . ” Id. at 107.

In particular, Congress assigned unions the duty to represent all members of a bargaining unit

regardless of union membership. §7114(a)(1). Unions chosen to be exclusive representatives

therefore have a statutory obligation to: represent employees at various stages of discipline and

discharge proceedings, as well as in other employer investigations; enforce the applicable

collective bargaining agreement; engage in “formal discussions” regarding “any personnel policy

or practices or other general condition of employment”; and, of course, engage in collective

bargaining. §7114(a)(2); see also §7121(b)(1)(C) (requiring that collective bargaining

agreements authorize union representation in grievances); §§7104-05, 7116, 7118-19, 7121-22,

7132.

        These responsibilities naturally consume significant time and resources. See, e.g.,

Declarations of Scott Phillipson at ¶¶20-37 and Don Woodworth at ¶¶10-21. In addition to

duties representing employees in formal grievances, bargaining, and unfair labor practice

proceedings, union representatives are often their co-workers’ principal resource for all kinds of

human-relations matters. As federal police officer and union representative Don Woodworth

explains, “[e]mployees in the unit rely on me to represent them to management about their

performance evaluations, leave solicitations, bidding issues, contract interpretation, and a host of

employment issues. I am often the first point of contact when individual employees face

discipline or other work-related issues.” Woodworth Decl. ¶4. Unions elected by federal

workers cannot fulfill their statutory duties unless the employees who serve as union
                                                 4
                    Plaintiffs’ Mem. in Supp. of Mot. for Preliminary Injunction
representatives are able to devote time to the tasks they are obligated to perform on behalf of

their fellow bargaining unit members. See, infra, at II(B).

       Because these various mechanisms for protecting our merit-based civil service system

have now been in place for many years, they are “more and more taken for granted.” History of

Civil Service Merit Systems, at 287. But enactment of the CSRA did not end attacks on the

independent civil service, which re-emerge periodically in different forms although usually with

the same goal – namely, the goal of reducing protections for career staff so that new

administrations have more freedom to hire their “own” people and implement policy changes

that might otherwise face resistance from long-term, apolitical employees. See, e.g., Leonard

Decl. ¶15 (article citing an increase in violations of the Hatch Act, which is intended, inter alia,

to protect career civil servants from political pressure by superiors, and a perception of an

increased “willingness to tap political appointees with no government experience”); see also id.

¶16 (article citing recent violations in administrations of both parties and describing concern that

“[t]hings are becoming more politicized” in government work); Leonard Decl. ¶17 (U.S. Dep’t

of Justice, Office of Inspector Gen., “An Investigation of Allegations of Politicized Hiring and

Other Improper Personnel Actions in the Civil Rights Division” (July 2, 2008)). The challenged

Executive Orders are of a piece with many past challenges to the civil service in that they

attempt, as a number of administrations have before, to make it easier to discharge career federal

workers who may be seen as hostile to a new president’s policies. In this case, the Orders also

systematically attempt to weaken the labor unions who are federal employees’ elected

representatives.

II.    The Challenged Executive Orders and Their Effects on the Statutory Scheme

       President Trump issued three Executive Orders on May 25, 2018, that purport to make

sweeping changes to the federal civil service and labor-management relations systems in

violation of the CSRA. App. 1-3. The overall impact of the Orders is purportedly to eliminate

important employee protections guaranteed by statute, to prevent federal employees from

exercising their right to act as union representatives on behalf of their co-workers, and to
                                                5
                   Plaintiffs’ Mem. in Supp. of Mot. for Preliminary Injunction
undermine collective bargaining in violation of the statute by directing agencies to refuse to

bargain over some issues and to insist on pre-determined outcomes as to other issues. The

Orders also purport to require implementation immediately, within 45 days, or during ongoing or

upcoming bargaining (depending on the particular provision), with formal notice-and-comment

rules possibly to follow after the fact. App. 1-3; see also Leonard Decl. Exs. A-F (OPM

Guidances). The existing statutory provisions and specific, conflicting sections of the Executive

Orders are discussed in detail below.3

       A. Employee Discipline and Discharge

       The history of the federal civil service highlights the need to ensure that individual

workers are protected from unwarranted discipline and discharge. Under the FSLMRS, union

representation does much of that protective work. Employees are guaranteed the right to have

union representation at key moments and to stand up for their co-workers as union

representatives themselves. See §7102 (employees have right “to act for a labor organization in

the capacity of a representative”); see also §7101 (right to “participate through labor unions”);

§7114(a)(2) (right to union representation at grievances, meetings with management and in

investigations); §7121 (right to union representation in grievance and binding arbitration). In

addition, all federal bargaining agreements must contain a procedure for the resolution of

employee or union-filed grievances over any workplace dispute, and the procedure must

culminate in binding arbitration. §7121(a), (b). The “grievance[s]” that must be subject to this

procedure are defined very broadly to include any dispute “concerning any matter related to the

employment” of an employee, in addition to disputes related to violations of collective

bargaining agreements and any asserted violations of law or regulation affecting employment.

§7103(a)(9).4 Congress excluded only a few specific matters from the mandatory grievance

       3
         Plaintiffs do not attempt to summarize here all of the provisions of the Orders or the
statutory provisions they implicate. For purposes of this motion, Plaintiffs focus on provisions
that render the Orders unlawful under the APA.
       4
         This statutory definition gives federal grievance procedures a far broader scope than the
typical grievance procedure in a private collective bargaining agreement under the NLRA.
                                                6
                   Plaintiffs’ Mem. in Supp. of Mot. for Preliminary Injunction
procedure, §7121(c), and the only other authorized mechanism for excluding additional topics

from the grievance procedure is by negotiated agreement, §7121(a)(2).

       In addition to providing for union representation as a protection against improper

discipline or discharge, the CSRA includes substantive standards for resolving “adverse actions”

against employees (such as reassignments, reductions in grade, or removals for unacceptable

performance). §7512. The statute specifies that adverse actions for performance are permitted

“only after an opportunity to demonstrate acceptable performance,” known as a “performance

improvement period” or “PIP.” §4302(c)(6).

       The Removal Procedures Order contradicts many of these statutory provisions. The

Order purports to prohibit any grievance or arbitration of disputes regarding certain identified

topics, including performance evaluations and incentive pay awards, which are matters that

under the statute must be subject to grievance procedures. Compare §§7103(a)(9) (defining

“grievance” as “concerning any matter related to the employment”) with App. 3 §4(a)

(prohibiting agencies from processing grievances related to performance evaluations; incentive

pay; step increases; other types of payments). The Order also purports to prohibit agencies from

ever agreeing to grieve or arbitrate removals for performance reasons, another subject that falls

within the statutory definition of “grievance” and that can only be excluded from the grievance

procedure by negotiated agreement, §7121(a)(2). App. 3 §§3, 4(b). Finally, the Removal

Procedures Order purports to prohibit any agency from allowing a PIP longer than 30 days,

effectively contravening Congress’s decision to leave that matter for resolution in good-faith

bargaining. Id. §4(c). These mandates were effective within 45 days of the Order, and OPM

was directed to propose formal rules only later. App. 3 §7(a), (b).5

       5
          When the Orders were issued, OPM directed agencies to implement them in bargaining
as soon as possible and within 45 days if not covered by a collective bargaining agreement.
Leonard Decl. Ex. E (July 5, 2018 OPM Removal Procedures Guidance). OPM also explained
that it might issue formal rules under the Orders in the future. But neither the Executive Orders
nor OPM’s Guidances state when OPM intends to propose any rules or identify what areas those
rules might cover, leaving agencies in the default position of having to implement all substantive
requirements immediately as written and revise their procedures later if OPM issues rules.
                                               7
                  Plaintiffs’ Mem. in Supp. of Mot. for Preliminary Injunction
       B. Time and Resources Needed to Perform Statutory Duties

       As explained above, the FSLMRS imposes on unions the obligation to represent all

employees in their bargaining units. §7114(a)(2). To fulfill that obligation, unions must, inter

alia, engage in collective bargaining and represent employees in grievance, arbitration, and

FLRA proceedings, as well as in other employer investigations. §7114(a)(2), (a)(4). Federal-

employee unions have never had the right to collect “fair share fees” from non-members who use

and benefit from the union’s services, leaving federal unions with fewer resources than most

other unions to hire any staff to do their statutorily-mandated work. Healy Decl. ¶10. Thus, the

FSLMRS provides employees the right to represent each other (to “act for a labor organization in

the capacity of a representative,” §7102(1)) and the “right, in that capacity, to present the views

of the labor organization” to the employer. Id.

       The FSLMRS also authorizes what is known as “official time,” i.e., time at work that

employees who are union representatives can use to perform their statutory representative duties.

§7131. Congress specifically mandated that “official time” include time for collective

bargaining, §7131(a), and for participation in FLRA proceedings at agency discretion, §7131(c).

Congress also made clear that official time is not statutorily authorized for internal union

business. §7131(b). For everything else required of employees acting as union representatives,

Congress directed employers and unions to negotiate over the amount of official time appropriate

for each bargaining unit. §7131(d). The legislative history of these provisions demonstrates that

Congress was concerned with allowing employee representatives necessary time to perform the

work that is statutorily required of them and recognized that such work can be done only if

employees are permitted time to do it. BATF, 464 U.S. at 101-2. Representative William Clay

of Missouri, who co-sponsored the CSRA, explained that employees performing this work

“‘should be allowed official time to carry out their statutory representational activities just as




                                                8
                   Plaintiffs’ Mem. in Supp. of Mot. for Preliminary Injunction
management uses official time to carry out its responsibilities.’” Id. (quoting 124 Cong. Rec.

29188 (1978)).6

       The Official Time Order directs agencies to violate these statutory provisions. For

example, the Order requires OPM to ban employees from using work time to participate in any

grievances involving co-workers, App. 2 §4(a)(iv), notwithstanding that the FSLMRS

guarantees employees the right to 1) act as a union representative, §7102, and 2) have a union

representative during grievance proceedings and employer investigations, §§7114(a)(2),

§7121(b). The Order also purports to ban employees from using official time for union-related

“First Amendment” activity. Compare App. 2 §4(a)(ii) with §7102 (guaranteeing employees’

right “to present the views of the labor organization” to the employer). And the Order imposes

caps on official time even though Congress required that the amount of such time be negotiated,

such that any limits be imposed by agreement between the parties. Compare App. 2 §4(a)(i)

with §7131(d).

       In addition, the Official Time Order deters employees from engaging in representational

and grievance work by requiring advance written authorization from their agency, App. 2 §4(b),

and by authorizing serious discipline for violations of these new rules, id. at §5(a). The Order

even prohibits any employee “acting on behalf of a Federal labor organization” from “the free or

discounted use of government property or any agency resources,” defined as “office or meeting

space, reserved parking spaces, phones, computers, and computer systems.” Id. at §4(a)(iii).

Query how an individual federal employee who has a statutory duty to represent his or her co-

workers, supra at II(A), can perform that function without either time or space in which to do so.

       C. Good-Faith Collective Bargaining

       The FSLMRS provides that employees “shall have the right” to engage in “collective

bargaining with respect to conditions of employment.” §7102. “Conditions of employment” is

       6
         The Senate originally included a narrower official time provision consistent with then-
operative Executive Orders; the House bill included the broad provision that became law and
reflected parity between employees and management. See BATF, 464 U.S. at 101-2; S. Rep. No.
95-969 at 112 (1978); H.R. Conf. Rep. No. 95-1717 at 139 (1978).
                                               9
                  Plaintiffs’ Mem. in Supp. of Mot. for Preliminary Injunction
defined broadly to include: “personnel policies, practices, and matters, whether established by

rule, regulation, or otherwise, affecting working conditions,” §7103(a)(14). The FSLMRS also

requires both agencies and their employees to negotiate over these terms and conditions “in good

faith.” §7114(a)(4), (b); §7103(a)(12). As defined by Congress in detail, the duty to bargain in

good-faith includes an obligation to approach bargaining with an open mind and a “sincere

resolve” to reach agreement. §7114(b)(1).

       The FSLMRS designates three specific categories of bargaining subjects. First, Congress

identified the matters over which agencies and unions must bargain (mandatory subjects), which

include the “conditions of employment” defined above, §7103(a)(14), to which Congress

specifically added “procedures for the settlement of grievances,” §7121(a), and the “amount” of

“official time” for representational work beyond bargaining, §7131(d). Second, Congress

identified a short list of subjects over which unions and agencies may not bargain (prohibited

subjects), which includes, inter alia, “policies, practices, and matters” relating to political

activities, §7103(a)(14), and “[g]overnment-wide rule[s] or regulation[s].” §7117(a)(1); see also

§7106(a). Finally, there are subjects over which unions and employing agencies are permitted to

bargain (permissive subjects), including procedures for protecting employees from adverse

actions within the scope of defined “management rights.” §7106(b).

       The three Executive Orders contain numerous sections that contravene these statutory

requirements:

       1. Removal of Subjects from Bargaining. Notwithstanding that Congress granted

agencies the authority to bargain over permissive subjects, §7106(b), the Collective Bargaining

Order purports to eliminate all permissive subjects of bargaining by unilateral decree. App. 1 §6

(prohibiting “negotiat[ing] over the substance of the subjects set forth in section 7106(b)(1) of

title 5”). The Order does not set forth any implementation timeframe for this prohibition and

thus will apply to ongoing and upcoming collective bargaining negotiations. The Official Time

Order also prohibits agencies from bargaining over the use of official time by a union

representative to pursue a grievance on behalf of co-workers, App. 2 §4(v), notwithstanding the
                                                10
                   Plaintiffs’ Mem. in Supp. of Mot. for Preliminary Injunction
direction to bargain set forth in §7131(d). And the Official Time Order creates a new (and low)

cap on the use of official time per employee, and bars agencies from negotiating anything

different. Compare App. 2 §4(ii) with §7131(d). These provisions are effective immediately in

any ongoing or upcoming bargaining. App. 2 §8.

       2. Unlawful Bargaining Parameters. The Collective Bargaining Order imposes arbitrary

bargaining parameters that limit the duration of bargaining and confine bargaining to the

mechanical exchange of written proposals rather than a good-faith exchange as contemplated by

the statute. App. 1 §5. Because this Order sets no timeframe, these restrictions on bargaining

also appear to be effective immediately.

       3. Mandating Predetermined Outcomes of Bargaining. The Removal Procedures Order

mandates predetermined outcomes in bargaining, contrary to the defined duty to bargain in good

faith, §7114(a)(4), (b); §7103(a)(12), by prohibiting agencies from entering into any bargaining

agreement that, inter alia, constrains the agency’s ability to terminate an employee without

progressive discipline or to impose certain other performance-related rules. App. 3 §4(b)(i)-(iii).

The Order does not set a time frame for implementation of these provisions so they will apply

immediately to any ongoing or upcoming bargaining. Id. at §7(b)(ii). The Official Time Order

also attempts to predetermine the outcome of bargaining by requiring agreements to contain new

arbitrary bargaining unit-wide caps on official time, in the form of a ratio between number of

unit employees and total hours of official time. App. 2 §3.

III.   Federal Employees Impacted By These Orders

       Federal workers represented by SEIU Local 200U and SEIU are employees whose

employment is governed by the CSRA and FSMLRS, and the plaintiff unions are each “labor

organizations,” §7103(a)(4), which have been chosen as the exclusive bargaining representative

for units of federal employees, §7111. Phillipson Decl. ¶¶3-17; Healy Decl. ¶¶5-6.

       SEIU Local 200U represents federal employees who work at VA medical facilities in

Buffalo, Canandaigua, Syracuse, and Albany, New York, and Erie, Pennsylvania. Phillipson

Decl. ¶¶4-15. These bargaining units include employees who provide pharmacy, rehabilitation,
                                               11
                  Plaintiffs’ Mem. in Supp. of Mot. for Preliminary Injunction
and prosthetic services; who provide specialized treatment such as psychological or

speech/language therapy; and who serve as police officers and firefighters on VA campuses. Id.

¶10.

       As explained further in the Declarations of SEIU Local 200U President Scott Phillipson,

and Canandaigua VA unit chair Don Woodworth, SEIU Local 200U cannot function unless its

employee representatives have time to perform the duties assigned to them by statute. Phillipson

Decl. ¶¶20-37; Woodworth Decl. ¶¶11-21. SEIU Local 200U has only two paid employees of its

own to help represent over 6,000 federal employees. Phillipson Decl. ¶24. For this reason, and

because of the practical reality that representative functions can often only be performed by

workers at the job site, the union cannot fulfill its obligations without employee representatives.

Id. at ¶20-37.

       Plaintiff SEIU is the certified representative for a nationwide unit of VA employees

whose facility-based contracts are negotiated by SEIU locals such as SEIU Local 200U. Healy

Decl. ¶¶5-6. In addition to the VA employees represented by SEIU Local 200U, SEIU

represents federal employees in Illinois, Mississippi, Indiana, and Wisconsin. Id.

IV.    OPM Will Imminently Implement These Executive Orders

       The Executive Orders cannot be implemented without agency action, and they delegate

responsibility to OPM for implementation and for the provision of direction to employing

agencies, consistent with OPM’s statutory authority to execute and administer the “President’s

rules” for the civil service workforce. See §§1101, 1103, 1104. Accordingly, OPM issued three

Guidances in July 2018 that incorporate the rules and requirements set forth in the Orders and

state that most provisions are either immediately effective, effective within 45 days of the

Orders, or effective as soon as a collective bargaining agreement comes up for negotiation

(which could be immediately). App. 1-3; Leonard Decl. Exs. A, C, and E.

       On August 25, 2018, OPM and the President’s subordinates were enjoined from

“implementing or giving effect to” the Executive Orders by the D.C. District Court because the


                                                12
                   Plaintiffs’ Mem. in Supp. of Mot. for Preliminary Injunction
Orders conflict with the CSRA and FSLMRS. AFGE, 318 F. Supp. 3d at 440.7 OPM had no

choice but to rescind its July Guidances but has been very clear—including in a recent motion to

expedite the mandate for the D.C. Circuit decision that overturned the District Court’s injunction

on jurisdictional grounds, AFGE, 929 F.3d at 761—that it intends to return immediately to

implementation after the mandate issues and the District Court’s injunction is lifted. Leonard

Decl. ¶11. The D.C. Circuit’s mandate has not yet issued because a petition for en banc

rehearing was filed but that petition could be denied and the mandate issue any day. Id. ¶¶10,13.

                                          ARGUMENT

       In moving for a preliminary injunction, Plaintiffs seek to “maintain the status quo” under

the CSRA until this Court can rule on the substance of their claims. Danielson v. Local 275,

Laborers Int’l Union of N. Am., AFL-CIO, 479 F.2d 1033, 1037 (2d Cir. 1973). Interim

injunctive relief is appropriate when a party demonstrates: “(1) either (a) a likelihood of success

on the merits or (b) sufficiently serious questions going to the merits to make them a fair ground

for litigation and a balance of hardships tipping decidedly in the movant’s favor, and (2)

irreparable harm in the absence of the injunction.” Faiveley Transp. Malmo AB v. Wabtec Corp.,

559 F.3d 110, 116 (2d Cir. 2009) (internal quotations omitted). Plaintiffs meet both these

requirements.

I.     Plaintiffs Are Likely to Succeed on the Merits of Their APA Claims

       Plaintiffs move for a preliminary injunction on the basis of their claims under the APA.

Although the APA does not apply directly to actions by the President, it does apply to agencies

when they take any action to implement Executive Orders, and Executive Orders cannot be used

to achieve an end-run around the APA. See, e.g., Pennsylvania v. President United States, 930

F.3d 543, 568 (3d Cir. 2019) (affirming preliminary injunction enjoining agency action

implementing an Executive Order without required notice-and-comment rulemaking); see also

East Bay Sanctuary Covenant v. Trump, 932 F.3d 742, 754-55 (9th Cir. 2018) (APA review of

       7
         The provisions enjoined were the Official Time §§3(a), 4(a), 4(b); Removal Procedures
§§3, 4(a), 4(c); and Collective Bargaining §§5(a), 5(e), 6. AFGE, 318 F. Supp. 3d at 440.
                                               13
                  Plaintiffs’ Mem. in Supp. of Mot. for Preliminary Injunction
agency action taken pursuant to Presidential directive); Chamber of Commerce of U.S. v. Reich,

74 F.3d 1322, 1327 (D.C. Cir. 1996) (“that the Secretary’s regulations are based on the

President’s Executive Order hardly seems to insulate them from judicial review under the APA,

even if the validity of the Order were thereby drawn into question”).

       The APA imposes both procedural requirements for agency action and mandates that

agency action comply with the law. §706(2)(A)-(D). As is relevant here with respect to

procedure, the APA requires federal agencies to go through a formal notice-and-comment

process before imposing “rules,” which are defined as “the whole or a part of an agency

statement of general or particular applicability and future effect ….” §551(4); §553; Time

Warner Cable Inc. v. F.C.C., 729 F.3d 137, 167 (2d Cir. 2013). To the extent an agency’s action

constitutes such a “rule,” the agency must publish notice of its proposed rule in the Federal

Register, collect and consider public comments, and issue a concise statement of purpose upon

finalizing the new rule. §553(b)-(c). When an agency attempts to issue and implement rules

without notice and comment, the APA authorizes federal courts to “hold unlawful” and “set

aside” that action as “without observance of procedure required by law.” §706(2)(D).8

       The APA’s formal rule-making requirements apply to “legislative” rules but not to lesser

agency action such as “interpretive rules.” §553(b)(A); see Lincoln v. Vigil, 508 U.S. 182, 196

(1993); Time Warner Cable, 729 F.3d at 168. The Second Circuit has defined legislative rules as

agency action that “create[s] new law, rights, or duties,” White v. Shalala, 7 F.3d 296, 303 (2d

Cir. 1993), or “change[s] existing rights and obligations,” Donovan v. Red Star Marine Servs.,

Inc., 739 F.2d 774, 783 (2d Cir. 1984). See also Time Warner Cable, 729 F.3d at 168; EPIC v.

U.S. Dep’t of Homeland Sec., 653 F.3d 1, 6–7 (D.C. Cir. 2011) (the question is whether “the new

rule effects a substantive regulatory change to the statutory … regime”). Accordingly, agency

action that seeks to eliminate discretion delegated by Congress is a legislative rule. Scenic

       8
         The APA provides a cause of action to challenge “agency action,” and “agency action
includes the whole or a part of an agency rule….” §551(13); see also §702 (“[a] person suffering
legal wrong because of agency action, or adversely affected or aggrieved by agency action
within the meaning of a relevant statute, is entitled to judicial review thereof”).
                                               14
                  Plaintiffs’ Mem. in Supp. of Mot. for Preliminary Injunction
America, Inc. v. U.S. Dept. of Transp., 836 F.3d 42 (D.C. Cir. 2016); see also Guardian Fed.

Sav. & Loan Ass’n v. Fed. Sav. & Loan Ins. Corp., 589 F.2d 658, 666–67 (D.C. Cir. 1978).

Interpretive rules, by contrast, are those that attempt merely “to clarify an existing rule” but not

“change existing law, policy, or practice.” United States v. Yuzary, 55 F.3d 47, 52 (2d Cir.

1995); Time Warner Cable, 729 F.3d at 168 (interpretive or procedural rules do not “impose new

substantive burdens”) (quotation omitted); see also Nat’l Family Planning & Reprod. Health

Ass’n, Inc. v. Sullivan, 979 F.2d 227, 236–37 (D.C. Cir. 1992) (interpretative rules “merely

track[]” preexisting requirements and explain something the statute already required).

         With respect to rules’ content, the APA prohibits agency action that exceeds statutory or

constitutional authority or is otherwise contrary to law. §706(2)(A), (C). Thus, the APA

authorizes federal courts to hold unlawful and set aside agency action that is “not in accordance

with law” or “in excess of statutory jurisdiction, authority, or limitations, or short of statutory

right.” Id. For example, the Third Circuit recently enjoined agencies from implementing the

requirements of an Executive Order because the implementing rules would exceed the agency’s

statutory authority. Pennsylvania, 930 F.3d at 569 (affirming preliminary injunction because

interim rules implementing Executive Order were in excess of statutory authority and contrary to

law); see also Nat. Treas. Emp. Union v Chertoff, 452 F.3d 839, 861 (D.C. Cir. 2006) (affirming

district court order under APA setting aside rules limiting scope of collective bargaining as

exceeding statutory authority and contrary to law).

         A. Plaintiffs Are Likely to Succeed on the Merits of Their Procedural APA Claim

         OPM is charged with executing and administering any Presidential rulemaking for

federal employees, supra at 13; §1103, and OPM is an “agency” subject to the requirements of

the APA, NTEU v. Helfer, 53 F.3d 1289, 1292-93 (D.C. Cir. 1995). Notably, Congress, when it

created OPM, specifically incorporated the APA’s requirements for any rules promulgated by

OPM that apply to federal employees beyond “the Office or its employees.” §1103(b); see also

§1105.


                                                 15
                    Plaintiffs’ Mem. in Supp. of Mot. for Preliminary Injunction
          As discussed above, OPM took action in July 2018 to implement the challenged

Executive Orders and has made clear its intent to take such action again immediately after the

D.C. District Court’s injunction is lifted. Leonard Decl. ¶11. Although OPM has indicated that

it might engage in some formal rulemaking related to the Orders at some unspecified future date,

OPM cannot hold off on implementation in the meantime (and has indicated no intention to do

so) given the plain language of the Orders themselves. App. 1-3. OPM’s July 2018 Guidances

thus told agencies to comply with the Orders immediately (e.g., in active bargaining), as soon as

possible (for collective bargaining agreements not yet open for negotiation), or within 45 days of

the Orders’ signing (a date now long since passed). Leonard Decl. Exs. A-F. OPM has also

emphasized to the D.C. Circuit that it believes immediate implementation is important, id. ¶11,

and such implementation will necessarily precede any formal rulemaking. Thus, it is clear that

OPM will implement the challenged Orders immediately when the D.C. Circuit’s mandate

issues.

          But as the Executive Orders themselves and OPM’s Guidances make clear,

implementation in this case will necessarily involve the imposition of new rules that “change

existing policy or practice”—rules that require notice-and-comment rulemaking under the APA.

§§553, 706(2)(D). For example, to implement the Orders, OPM must (as it did its July 2018

Guidances) do all of the following:

         Impose new requirements that effectuate a wholesale revision of the mandatory grievance
          procedures and the statutory treatment of progressive discipline. Leonard Decl. Ex. E
          (OPM Removal Procedures Guidance, particularly sections titled “Standard for
          Negotiating Grievance Procedures” and “Managing the Federal Workforce”),
          implementing Removal Procedures Order (App. 3) §§2-6. See also supra, at 7-8
          (explaining conflict between Removal Procedures Order and §7121 and other provisions
          of the CSRA).

         Direct that going forward no employee can use on-duty time to act in a representative
          capacity in specific contexts permitted by existing law (participating in grievances,
          lobbying); no employee can exceed certain caps on use of official time; employees must
          seek pre-authorization; and employees must be subject to serious discipline for using time
          in violation of these rules. Leonard Decl. Ex. C (OPM Official Time Guidance),


                                                  16
                     Plaintiffs’ Mem. in Supp. of Mot. for Preliminary Injunction
       implementing Official Time Order (App. 2) §§3-5. See supra at 9-10 (explaining
       conflict between Official Time Order and §7131 and other FSLMRS provisions).

      Eliminate all agency discretion to bargain over permissive subjects and predetermine the
       outcome of collective bargaining with respect to mandatory subjects of bargaining (like
       official time and grievance procedures), and impose other bargaining constraints
       inconsistent with the duty to bargain in good faith. Leonard Decl. Ex. A (OPM
       Collective Bargaining Guidance), implementing Collective Bargaining Order (App. 1)
       §6; see also Leonard Decl. Ex. C (OPM Official Time Guidance), implementing App. 2
       §§3, 4; Leonard Decl. Ex. E. (OPM Removal Procedures Guidance), implementing App.
       3 §4(b). See supra at 10-12 (explaining conflict between collective bargaining provisions
       and §7106 and other CSRA duty to bargain provisions).9
        These drastically changed policies cannot with a straight face be described as merely

“clarify[ing] . . . existing rule[s].” Yuzary, 55 F.3d at 52. By their plain terms, the Orders and

Guidances alter long-standing requirements under the statutory scheme and change rights and

responsibilities. Indeed, the Orders themselves tellingly refer to their requirements as new

“rules,” e.g., App. 2 §4(c),10 and, while mandating immediate implementation, acknowledge that

formal regulatory action may be needed in the future. App. 2 §4(c); App. 3 at §7. If plaintiffs

are correct that OPM’s directives implementing the Executive Orders impose legislative rules for

purposes of the APA (which they do), OPM’s procedure – implement now and engage in notice-

and-comment rulemaking later – is prohibited. Rules must be subject to meaningful notice-and-

comment before implementation. §553; Pennsylvania, 930 F.3d at 568.11



       9
         Plaintiffs do not contend that every part of these Executive Orders will be implemented
via legislative rule. For example, the Collective Bargaining Order provisions establishing the
Labor Relations Group likely do not rise to the level of a legislative rule. App. 1 §3. But these
Orders substantially comprise directives to impose new rules that alter rights and requirements.
       10
          In defending against the challenges brought in the D.C. courts to these Executive
Orders, the federal government defendants repeatedly argued that the orders impose binding
government-wide “rules.” AFGE, D.D.C. Case No. 18-cv-1261-KBJ, ECF Dkt. 40 at p.28
(arguing that Sections 4 of the Official Time, section 4 of the Removal Procedures, and Section 6
of the Collective Bargaining “easily” impose government-wide rules). The government will be
hard-pressed to argue now to the contrary now, that these orders do not create binding rules.
       11
         In Chertoff, an earlier administration sought to revise labor-management rules to
remove much of the duty to bargain as to employees of the Department of Homeland Security.
452 F.3d at 851. The attempted revisions were ultimately invalidated as contrary to law, but the
                                                17
                   Plaintiffs’ Mem. in Supp. of Mot. for Preliminary Injunction
       B. Plaintiffs Are Also Likely to Succeed with Their Claims that Agency Actions
          Required by the Executive Orders Are Contrary to Law
       Plaintiffs are also likely to succeed on the merits of their claims that the Executive Orders

require agencies to take action that is “not in accordance with law” and in excess of “statutory

authority” in violation of the APA. §706(2)(A), (C); Pennsylvania, 930 F.3d at 572.

       1. Provisions Regarding Employee Discipline and Discharge. As discussed in detail

above, the FSLMRS requires that all collective bargaining agreements contain a procedure for

resolving grievances and defines “grievance” broadly to include any dispute “concerning any

matter related to the employment” of an employee, alleged violations of the agreement itself, and

any other claimed violation of law regarding employment. §§7103(a)(9), 7121. The CSRA also

specifies that adverse actions are permitted “only after an opportunity to demonstrate acceptable

performance” or PIP. §4302(c)(6). The statute appropriately leaves the exact length of any PIP

to negotiation between the specific employer and union. See §7114(b) (duty to bargain over

conditions of employment); §7106 (not excluding PIPs from list).

       The Removal Procedures Order requires agency action that conflicts with these statutory

mandates. Section 4 of the Order purports to prohibit agencies from participating in grievances

or arbitrations about certain “matter[s] related to the employment,” such as removals for

performance reasons, performance evaluations, incentive pay, etc., App. 3 §4(a), notwithstanding

that the CSRA requires grievance procedures to include such matters, §§7103(a)(9). The Order

also requires agencies to impose a 30-day limit on PIPs without regard to whether that length of

time is reasonable or is what would result from actual good-faith bargaining, in violation of the

CSRA. AFGE, 318 F. Supp. 3d at 391.12



administration at least went through notice-and-comment before implementing them. Id. at 843.
Here even that step has been ignored.
       12
         Although the D.C. Circuit reversed the District Court’s injunction on jurisdictional
grounds, it did not address or disagree with that court’s analysis of the merits of the claims that
the Executive Orders violate the FSLMRS. That analysis supports plaintiffs’ APA claims here.
929 F.3d at 756.
                                                18
                   Plaintiffs’ Mem. in Supp. of Mot. for Preliminary Injunction
       2. Provisions Regarding Employees’ Resources to Perform Statutory Duties. The

FSLMRS requires unions to represent all employees in their bargaining units, §7114(a)(2), and

gives individual employees the “right” to act as union representatives and to present labor’s view

to their employer, §7131. Congress also authorized “official time” so that employees working as

labor representatives can fulfill the union’s statutory obligations, and Congress left the “amount”

of such time (for representative duties other than bargaining) to good-faith negotiation.

§7131(d).

       The Executive Orders require agency action that will violate these statutory provisions.

For example, the Official Time Order directs agencies to prohibit employees from using any

official time to participate in any grievances involving co-workers, App. 2 at §4(a)(v),

notwithstanding that the CSRA guarantees employees the right to act as labor representatives and

guarantees employees the right to have a union representative present during grievances and

employer investigations, §§7114(a)(2); 7121(b). The Order additionally requires agencies to ban

employees from using official time for union-related “First Amendment” activity. Contra §7102

(guaranteeing employees’ “right to present the views of the labor organization” to the employer).

The Order also directs agencies to prevent labor representatives from using any office space,

computers, or even phones, App. 2 §4(a)(iii), notwithstanding representatives’ statutory duty

(and right) to represent their fellow employees, §§7102, 7121. And the Order imposes caps on

official time even though Congress provided for the amount of such time to be negotiated.

Compare App. 2 §4(a)(i) with §7131(d).

       In sum, the FSLMRS requires labor unions to represent bargaining-unit employees,

provides for certain official time and for the negotiation of other time to fulfill those duties, and

guarantees employees the right to serve as labor representatives and to have their representatives

present at key moments. Yet the Official Time Order requires agencies to ban union employee-

representatives from using any of their work time to represent co-workers in grievances; to ban

them from using work space, computers, or phones; to impose an artificially low limit on official


                                                19
                   Plaintiffs’ Mem. in Supp. of Mot. for Preliminary Injunction
available time regardless whether that time is sufficient to do the representation work the statute

requires; and to refuse to negotiate over any additional official time.

       3. New Collective Bargaining Rules. As discussed in detail above, the FSLMRS

provides that employees “shall have the right,” §7201, to bargain over the broadly defined

category of “conditions of employment,” §§7103(a)(14), 7114. The FSLMRS also requires

good-faith bargaining and identifies mandatory, permissive, and prohibited subjects for

negotiation. Supra, at 10-12.

       All three Executive Orders impose new rules that violate these statutory sections. For

example, notwithstanding that Congress made clear agencies’ ability to bargain over permissive

subjects, §7106(b), and required agencies to negotiate in good faith, §7114, the Collective

Bargaining Order directs agencies to refuse to bargain over any permissive subjects at all. App.

1 §6 (prohibiting “negotiat[ing] over the substance of the subjects set forth in section 7106(b)(1)

of title 5”). The Official Time Order prohibits agencies from negotiating over the use of official

time by a union representative to pursue a grievance on behalf of co-workers, App. 2 §4(v),

notwithstanding that such time is a condition of employment about which employees have a

statutorily protected right to bargain, §§7103(a)(14), 7131(d). And that same Order sets a low

limit on official time overall and bars agencies from negotiating any different amount. Compare

App. 2 §4(ii) with §7131(d) (providing that official time “shall” be afforded in the “amount”

negotiated by the agency and exclusive representative).

       The Removal Procedures Order similarly sets predetermined outcomes for topics that are

supposed to be subject to “good faith” bargaining by prohibiting agencies from agreeing to

progressive discipline, and procedures that protect employees. App. 3 §4(b). And the Collective

Bargaining Order also imposes arbitrary limits on the duration of bargaining and confines

bargaining to a mechanical exchange of written proposals without regard to whether such

procedures comply with the duty to negotiate in good faith. App. 1 §5.

       In sum, many provisions of these Executive Orders and OPM’s implementing directives

contravene the applicable statute and should be set aside as unlawful.
                                                20
                   Plaintiffs’ Mem. in Supp. of Mot. for Preliminary Injunction
       C. This Court Has Jurisdiction to Hear These Claims

       Congress specifically authorized federal courts by way of APA sections 702 and 706 to

review claims that agency action is unlawful, and this Court accordingly has jurisdiction to hear

plaintiffs’ APA claims. In opposition, the government may point to the D.C. Circuit’s decision

in AFGE to argue that this Court lacks jurisdiction, but AFGE is inapposite.

       As an initial matter, AFGE did not involve any claims brought under the judicial review

provisions of the APA, and none of the D.C. Circuit’s analysis considers such claims. 929 F.3d

at 756. The D.C. Circuit did determine that the different, non-APA claims at issue in AFGE

should proceed through an agency dispute-resolution system rather than in court. Id. at 754.

But the same test that the D.C. Circuit applied to make that jurisdictional determination – the

two-part test articulated in Thunder Basin Coal Co. v. Reich, 510 U.S. 200, 207, 212 (1994) –

leads to exactly the opposite conclusion with respect to plaintiffs’ APA claims.

       The first step of the Thunder Basin test asks whether it is “fairly discernible” that

Congress intended to establish exclusive administrative review and whether the claims at issue

“are of the type Congress intended to be reviewed within this statutory structure.” Thunder

Basin, 510 U.S. at 207, 212; see also Elgin v. Dept. of Treasury, 567 U.S. 1, 22 (2012); Tilton v.

SEC, 824 F.3d 276, 287 (2d Cir. 2016). As to plaintiffs’ APA claims, the answer to both

questions clearly is “no.” It is not “fairly discernable” that Congress intended for review of APA

challenges to be removed from the courts, and APA claims are certainly not of the type that

Congress intended to send to administrative review. On the contrary, the APA includes a general

grant of authority to courts to review the legality of agency action, §706, and Congress has

expressly stated that: 1) OPM’s regulations implementing the President’s rules for the federal

workforce are subject to the APA, §§1103(b), 1105; and that 2) regulations implementing the

FSLMRS are subject to the APA, §7134. These are very strong indications (not considered by

the D.C. Circuit for the non-APA claims at issue there) that Congress intended the APA to apply

in circumstances like these and that it intended APA claims to be reviewable in court.


                                               21
                  Plaintiffs’ Mem. in Supp. of Mot. for Preliminary Injunction
       There is also no real question that OPM is subject to the APA, including the APA’s

provisions for judicial review. See, e.g., NTEU v. Horner, 854 F.2d 490, 492, 496-98, 501 (D.C.

Cir. 1988); NTEU v. Newman, 768 F. Supp. 8 (D.D.C. 1991). And courts have repeatedly held

that the CSRA and FSLMRS do not foreclose APA review of binding rules. See, e.g., Chertoff,

452 F.3d at 849; NTEU v. Whipple, 636 F. Supp. 2d 63, 69 (D.D.C. 2009); NTEU v. Devine, 577

F. Supp. 738, 745 (D.D.C. 1983), aff’d, 733 F.2d 114 (D.C. Cir. 1984).

       Put simply, APA challenges are not at all like the type of adjudicative claims that

Congress intended to send to the agencies created by the CSRA and FSLMRS, namely the unfair

labor practice charges, negotiability disputes, arbitration appeals, or employee adverse action

appeals that Congress sent to the FLRA or Merits Systems Protection Board (“MSPB”).

§§7116-18, 7122, 7513. And there is certainly no basis for concluding that Congress intended

APA challenges to be sent to these agencies. See Bowen v. Michigan Academy of Family

Physicians, 476 U.S. 667, 670 (1986) (there is a “strong presumption that Congress intends

judicial review of administrative action.”); Califano v. Sanders, 430 U.S. 99, 104 (1977) (“the

statute [APA] undoubtedly evinces Congress’ intention and understanding that judicial review

should be widely available to challenge the actions of federal administrative officials”).13

II.    Implementation of the Three Executive Orders Will Irreparably Harm Federal
       Employees, Their Labor Representatives, and the Public Interest
       Federal employees and their labor representatives face imminent irreparable injury from

the implementation of these Executive Orders. Once the D.C. Circuit’s mandate issues, the


       13
           Even if the Court were to reach the second step of the Thunder Basin test, which it
should not, that analysis would likewise confirm that Congress never intended to channel APA
claims to the FLRA or MSPB. E.g., Free Enterprise Fund v. Public Co. Accounting Oversight
Bd., 561 U.S. 477, 489 (2010) (applying Thunder Basin step two, asking whether “a finding of
preclusion could foreclose all meaningful judicial review; if the suit is wholly collateral to a
statute’s review provisions; and if the claims are outside the agency’s expertise”). There is no
mechanism at all to bring an APA challenge before the FLRA or MSPB because neither agency
has been granted the power (exclusive to the federal courts) to “hold unlawful” and “set aside”
agency action. §706(2). Nor do these specialized agencies have any particular expertise in
resolving APA claims, which has long been, as Congress intended it to be, the exclusive realm of
the federal courts. §§702, 706; Califano, 430 U.S. at 104.
                                                22
                   Plaintiffs’ Mem. in Supp. of Mot. for Preliminary Injunction
Administration will move to implement the Orders as already directed by the President. The

government has not been shy about its desire to implement these Orders immediately,

representing to the D.C. Circuit that it should issue its mandate right away because “agency

officials and unions are presently engaged in collective bargaining throughout the federal

government, and agency officials’ conduct of those negotiations (and the President’s supervision

of that conduct) is presently constrained by the erroneously issued injunction.” D.C. Circuit

Case No. 18-5289 Doc. #1800975 at *1. Once the mandate issues, the unlawful agency action

described above is therefore imminent.

       The provisions OPM will direct agencies to implement prior to notice-and-comment rule-

making will result in: an illegal system of employee discipline and refusal to process legitimate

grievances authorized by law; employees being required to spend unpaid time (including

vacation or unpaid leave) to perform the important day-to-day and statutorily required work of

representing their co-workers; and agencies beginning, at OPM’s direction, to insist on and

implement unilateral bargaining positions, altering the balance and result of bargaining across

the country.

       All of these actions will injure federal employees. See generally Phillipson Decl. The

implementation of these Orders will harm federal employees like Don Woodworth, who explains

why it is important that federal workers be able to perform the duty of representing their fellow

workers in grievance proceedings without being forced to use vacation time or unpaid leave.

Woodworth Decl. ¶¶15-21; Phillipson Decl. ¶¶26-29, 36. Unions will be immediately hamstrung

in presenting contract grievances and forced to decide whether to let employees go it alone.

Phillipson Decl. ¶¶21-37; Woodworth Decl. ¶¶15-21. Congress never intended this.

       Likewise, once the mandate issues, OPM will direct agencies to remove a host of subjects

from bargaining or to revise bargaining proposals immediately to reflect the pre-determined

positions mandated by the Executive Orders. Phillipson Decl. ¶¶38-39, 49-52; Healy Decl. ¶11.

Courts have repeatedly recognized that once bargaining begins under imbalanced and unfair

(indeed, illegal) conditions, it is very difficult to unwind the clock. Am. Fed’n of Labor v.
                                                23
                   Plaintiffs’ Mem. in Supp. of Mot. for Preliminary Injunction
Watson, 327 U.S. 582, 594 (1946) (“The loss in bargaining position by the unions, the disruption

of harmonious relationships between the unions and the employers, the almost certain decrease

in union membership – these are matters involving intangible values”); Chertoff, 452 F.3d at 853

(recognizing harm to union caused by unlawful rule prohibiting bargaining over permissive

subjects, where “their bargaining position in all negotiations is fundamentally diminished”).14

       Weighed against the harm to federal employees, neither OPM nor any of the employing

federal agencies will be harmed by continuing to adhere to the system for labor-management

relations that has been in place for over 40 years since Congress enacted the CSRA. See, e.g.,

NTEU v. U.S. Dept. of Treasury, 838 F. Supp. 631, 640 (D.D.C. 1993) (“threat of harm to the

government is negligible” where “Customs service continues to function” despite injunction).

And when the government acts contrary to law, the public interest weighs strongly in favor of

maintaining the status quo and preventing the implementation of the illegal act. See, e.g., id.

(“The preservation of . . . the legality of the process by which government agencies function

certainly weighs heavily in the public interest.”); see also Clarke v. Ofc. of Fed. Housing Enterp.

Oversight, 355 F. Supp. 2d 56, 66 (D.D.C. 2004) (“there is a substantial public interest in

ensuring that [the agency] acts within the limits of its authority”).

                                          CONCLUSION

       For all the foregoing reasons, Plaintiffs respectfully request that this Court enter a

preliminary injunction prohibiting OPM and the President’s subordinate agencies from

implementing Executive Order Nos. 13,836, 13,837, and 13,839 in order to maintain the status

quo until such time as this Court has resolved the legal challenges to these Orders.



       14
          Federal employees are not required to become members of the unions that represent
them or pay them any money for that representation. Unions like SEIU Local 200U earn and
retain the support of their members by performing services perceived by the members to be
valuable. These Orders aim straight at the heart of this support. See Int’l Union of Elec.
Workers v. NLRB, 426 F.2d 1243, 1249 (D.C. Cir. 1970) (“Employee interest in a union can
wane quickly as working conditions remain apparently unaffected by the union or collective
bargaining.”).
                                                24
                   Plaintiffs’ Mem. in Supp. of Mot. for Preliminary Injunction
                                                 Respectfully submitted,

Dated: September 12, 2019                        By: /s/ Danielle Leonard

                                                 DANIELLE LEONARD (pro hac vice)
                                                 BARBARA J. CHISHOLM (pro hac vice)
                                                 MEGAN WACHSPRESS (pro hac vice)
                                                 ALTSHULER BERZON LLP
                                                 177 Post Street, Suite 300
                                                 San Francisco, CA 94108
                                                 Tel: (415)421-7151 (office)
                                                 dleonard@altber.com
                                                 bchisholm@altber.com
                                                 mwachspress@altber.com

                                                 NICOLE G. BERNER, General Counsel
                                                 (pro hac vice)
                                                 CLAIRE PRESTEL, Associate General
                                                 Counsel (pro hac vice)
                                                 Service Employees International Union
                                                 1800 Massachusetts Avenue, NW
                                                 Washington, DC 20036
                                                 Tel: (202) 730-7468
                                                 nicole.berner@seiu.org
                                                 claire.prestel@seiu.org

                                                 CATHERINE CREIGHTON
                                                 CREIGHTON, JOHNSEN & GIROUX
                                                 1103 Delaware Avenue
                                                 Buffalo, NY 14209
                                                 Tel: 716-854-0007
                                                 ccreighton@cpjglaborlaw.com

                                                 MAIREAD E. CONNOR
                                                 LAW OFFICES OF MAIREAD E.
                                                 CONNOR, PLLC
                                                 White Memorial Building, Suite 204
                                                 100 E. Washington St.
                                                 Syracuse, New York 13202
                                                 Tel: (315) 422-6225
                                                 mec@connorlaborlaw.com

                                                 Attorneys for Plaintiffs SEIU LOCAL 200U
                                                 and SEIU


                                             25
                Plaintiffs’ Mem. in Supp. of Mot. for Preliminary Injunction
                                        APPENDIX

Appendix Tab 1      Collective Bargaining Order
                    Executive Order No. 13,836 (“Developing Efficient, Effective, and Cost-
                    Reducing Approaches to Federal Sector Collective Bargaining”)

Appendix Tab 2      Official Time Order
                    Executive Order No. 13,837 (“Ensuring Transparency, Accountability,
                    and Efficiency in Taxpayer Funded Union Time Use”)

Appendix Tab 3      Removal Procedures Order
                    Executive Order No. 13,839 (“Promoting Accountability and Streamlining
                    Removal Procedures Consistent With Merit System Principles”)




                                              26
                 Plaintiffs’ Mem. in Supp. of Mot. for Preliminary Injunction
APPENDIX 1
                                                                        Federal Register / Vol. 83, No. 106 / Friday, June 1, 2018 / Presidential Documents                       25329

                                                                                                     Presidential Documents



                                                                                                     Executive Order 13836 of May 25, 2018

                                                                                                     Developing Efficient, Effective, and Cost-Reducing Approaches
                                                                                                     To Federal Sector Collective Bargaining


                                                                                                     By the authority vested in me as President by the Constitution and the
                                                                                                     laws of the United States of America, and in order to assist executive
                                                                                                     departments and agencies (agencies) in developing efficient, effective, and
                                                                                                     cost-reducing collective bargaining agreements (CBAs), as described in chap-
                                                                                                     ter 71 of title 5, United States Code, it is hereby ordered as follows:
                                                                                                     Section 1. Policy. (a) Section 7101(b) of title 5, United States Code, requires
                                                                                                     the Federal Service Labor-Management Relations Statute (the Statute) to
                                                                                                     be interpreted in a manner consistent with the requirement of an effective
                                                                                                     and efficient Government. Unfortunately, implementation of the Statute has
                                                                                                     fallen short of these goals. CBAs, and other agency agreements with collective
                                                                                                     bargaining representatives, often make it harder for agencies to reward high
                                                                                                     performers, hold low-performers accountable, or flexibly respond to oper-
                                                                                                     ational needs. Many agencies and collective bargaining representatives spend
                                                                                                     years renegotiating CBAs, with taxpayers paying for both sides’ negotiators.
                                                                                                     Agencies must also engage in prolonged negotiations before making even
                                                                                                     minor operational changes, like relocating office space.
                                                                                                        (b) The Federal Government must do more to apply the Statute in a
                                                                                                     manner consistent with effective and efficient Government. To fulfill this
                                                                                                     obligation, agencies should secure CBAs that: promote an effective and effi-
                                                                                                     cient means of accomplishing agency missions; encourage the highest levels
                                                                                                     of employee performance and ethical conduct; ensure employees are account-
                                                                                                     able for their conduct and performance on the job; expand agency flexibility
                                                                                                     to address operational needs; reduce the cost of agency operations, including
                                                                                                     with respect to the use of taxpayer-funded union time; are consistent with
                                                                                                     applicable laws, rules, and regulations; do not cover matters that are not,
                                                                                                     by law, subject to bargaining; and preserve management rights under section
                                                                                                     7106(a) of title 5, United States Code (management rights). Further, agencies
                                                                                                     that form part of an effective and efficient Government should not take
                                                                                                     more than a year to renegotiate CBAs.
                                                                                                     Sec. 2. Definitions. For purposes of this order:
                                                                                                        (a) The phrase ‘‘term CBA’’ means a CBA of a fixed or indefinite duration
                                                                                                     reached through substantive bargaining, as opposed to (i) agreements reached
                                                                                                     through impact and implementation bargaining pursuant to sections
                                                                                                     7106(b)(2) and 7106(b)(3) of title 5, United States Code, or (ii) mid-term
                                                                                                     agreements, negotiated while the basic comprehensive labor contract is in
                                                                                                     effect, about subjects not included in such contract.
                                                                                                       (b) The phrase ‘‘taxpayer-funded union time’’ means time granted to a
                                                                                                     Federal employee to perform non-agency business during duty hours pursu-
                                                                                                     ant to section 7131 of title 5, United States Code.
sradovich on DSK3GMQ082PROD with PRES DOCS




                                                                                                     Sec. 3. Interagency Labor Relations Working Group. (a) There is hereby
                                                                                                     established an Interagency Labor Relations Working Group (Labor Relations
                                                                                                     Group).
                                                                                                       (b) Organization. The Labor Relations Group shall consist of the Director
                                                                                                     of the Office of Personnel Management (OPM Director), representatives of
                                                                                                     participating agencies determined by their agency head in consultation with
                                                                                                     the OPM Director, and OPM staff assigned by the OPM Director. The OPM
                                                                                                     Director shall chair the Labor Relations Group and, subject to the availability


                                             VerDate Sep<11>2014   18:56 May 31, 2018   Jkt 244001   PO 00000   Frm 00001   Fmt 4790   Sfmt 4790   E:\FR\FM\01JNE0.SGM   01JNE0
                                                  25330                 Federal Register / Vol. 83, No. 106 / Friday, June 1, 2018 / Presidential Documents

                                                                                                     of appropriations and to the extent permitted by law, provide administrative
                                                                                                     support for the Labor Relations Group.
                                                                                                       (c) Agencies. Agencies with at least 1,000 employees represented by a
                                                                                                     collective bargaining representative pursuant to chapter 71 of title 5, United
                                                                                                     States Code, shall participate in the Labor Relations Group. Agencies with
                                                                                                     a smaller number of employees represented by a collective bargaining rep-
                                                                                                     resentative may, at the election of their agency head and with the concurrence
                                                                                                     of the OPM Director, participate in the Labor Relations Group. Agencies
                                                                                                     participating in the Labor Relations Group shall provide assistance helpful
                                                                                                     in carrying out the responsibilities outlined in subsection (d) of this section.
                                                                                                     Such assistance shall include designating an agency employee to serve as
                                                                                                     a point of contact with OPM responsible for providing the Labor Relations
                                                                                                     Group with sample language for proposals and counter-proposals on signifi-
                                                                                                     cant matters proposed for inclusion in term CBAs, as well as for analyzing
                                                                                                     and discussing with OPM and the Labor Relations Group the effects of
                                                                                                     significant CBA provisions on agency effectiveness and efficiency. Partici-
                                                                                                     pating agencies should provide other assistance as necessary to support
                                                                                                     the Labor Relations Group in its mission.
                                                                                                       (d) Responsibilities and Functions. The Labor Relations Group shall assist
                                                                                                     the OPM Director on matters involving labor-management relations in the
                                                                                                     executive branch. To the extent permitted by law, its responsibilities shall
                                                                                                     include the following:
                                                                                                       (i) Gathering information to support agency negotiating efforts, including
                                                                                                       the submissions required under section 8 of this order, and creating an
                                                                                                       inventory of language on significant subjects of bargaining that have rel-
                                                                                                       evance to more than one agency and that have been proposed for inclusion
                                                                                                       in at least one term CBA;
                                                                                                        (ii) Developing model ground rules for negotiations that, if implemented,
                                                                                                        would minimize delay, set reasonable limits for good-faith negotiations,
                                                                                                        call for Federal Mediation and Conciliation Service (FMCS) to mediate
                                                                                                        disputed issues not resolved within a reasonable time, and, as appropriate,
                                                                                                        promptly bring remaining unresolved issues to the Federal Service Im-
                                                                                                        passes Panel (the Panel) for resolution;
                                                                                                        (iii) Analyzing provisions of term CBAs on subjects of bargaining that
                                                                                                        have relevance to more than one agency, particularly those that may
                                                                                                        infringe on, or otherwise affect, reserved management rights. Such analysis
                                                                                                        should include an assessment of term CBA provisions that cover com-
                                                                                                        parable subjects, without infringing, or otherwise affecting, reserved man-
                                                                                                        agement rights. The analysis should also assess the consequences of such
                                                                                                        CBA provisions on Federal effectiveness, efficiency, cost of operations,
                                                                                                        and employee accountability and performance. The analysis should take
                                                                                                        particular note of how certain provisions may impede the policies set
                                                                                                        forth in section 1 of this order or the orderly implementation of laws,
                                                                                                        rules, or regulations. The Labor Relations Group may examine general
                                                                                                        trends and commonalities across term CBAs, and their effects on bar-
                                                                                                        gaining-unit operations, but need not separately analyze every provision
                                                                                                        of each CBA in every Federal bargaining unit;
                                                                                                        (iv) Sharing information and analysis, as appropriate and permitted by
                                                                                                        law, including significant proposals and counter-proposals offered in bar-
                                                                                                        gaining, in order to reduce duplication of efforts and encourage common
                                                                                                        approaches across agencies, as appropriate;
sradovich on DSK3GMQ082PROD with PRES DOCS




                                                                                                        (v) Establishing ongoing communications among agencies engaging with
                                                                                                        the same labor organizations in order to facilitate common solutions to
                                                                                                        common bargaining initiatives; and
                                                                                                       (vi) Assisting the OPM Director in developing, where appropriate, Govern-
                                                                                                       ment-wide approaches to bargaining issues that advance the policies set
                                                                                                       forth in section 1 of this order.
                                                                                                       (e) Within 18 months of the first meeting of the Labor Relations Group,
                                                                                                     the OPM Director, as the Chair of the group, shall submit to the President,


                                             VerDate Sep<11>2014   17:39 May 31, 2018   Jkt 244001   PO 00000   Frm 00002   Fmt 4790   Sfmt 4790   E:\FR\FM\01JNE0.SGM   01JNE0
                                                                        Federal Register / Vol. 83, No. 106 / Friday, June 1, 2018 / Presidential Documents                       25331

                                                                                                     through the Office of Management and Budget (OMB), a report proposing
                                                                                                     recommendations for meeting the goals set forth in section 1 of this order
                                                                                                     and for improving the organization, structure, and functioning of labor rela-
                                                                                                     tions programs across agencies.
                                                                                                     Sec. 4. Collective Bargaining Objectives. (a) The head of each agency that
                                                                                                     engages in collective bargaining under chapter 71 of title 5, United States
                                                                                                     Code, shall direct appropriate officials within each agency to prepare a
                                                                                                     report on all operative term CBAs at least 1 year before their expiration
                                                                                                     or renewal date. The report shall recommend new or revised CBA language
                                                                                                     the agency could seek to include in a renegotiated agreement that would
                                                                                                     better support the objectives of section 1 of this order. The officials preparing
                                                                                                     the report shall consider the analysis and advice of the Labor Relations
                                                                                                     Group in making recommendations for revisions. To the extent permitted
                                                                                                     by law, these reports shall be deemed guidance and advice for agency
                                                                                                     management related to collective bargaining under section 7114(b)(4)(C) of
                                                                                                     title 5, United States Code, and thus not subject to disclosure to the exclusive
                                                                                                     representative or its authorized representative.
                                                                                                        (b) Consistent with the requirements and provisions of chapter 71 of
                                                                                                     title 5, United States Code, and other applicable laws and regulations, an
                                                                                                     agency, when negotiating with a collective bargaining representative, shall:
                                                                                                        (i) establish collective bargaining objectives that advance the policies of
                                                                                                        section 1 of this order, with such objectives informed, as appropriate,
                                                                                                        by the reports required by subsection (a) of this section;
                                                                                                        (ii) consider the analysis and advice of the Labor Relations Group in
                                                                                                        establishing these collective bargaining objectives and when evaluating
                                                                                                        collective bargaining representative proposals;
                                                                                                        (iii) make every effort to secure a CBA that meets these objectives; and
                                                                                                        (iv) ensure management and supervisor participation in the negotiating
                                                                                                        team representing the agency.
                                                                                                     Sec. 5. Collective Bargaining Procedures. (a) To achieve the purposes of
                                                                                                     this order, agencies shall begin collective bargaining negotiations by making
                                                                                                     their best effort to negotiate ground rules that minimize delay, set reasonable
                                                                                                     time limits for good-faith negotiations, call for FMCS mediation of disputed
                                                                                                     issues not resolved within those time limits, and, as appropriate, promptly
                                                                                                     bring remaining unresolved issues to the Panel for resolution. For collective
                                                                                                     bargaining negotiations, a negotiating period of 6 weeks or less to achieve
                                                                                                     ground rules, and a negotiating period of between 4 and 6 months for
                                                                                                     a term CBA under those ground rules, should ordinarily be considered
                                                                                                     reasonable and to satisfy the ‘‘effective and efficient’’ goal set forth in section
                                                                                                     1 of this order. Agencies shall commit the time and resources necessary
                                                                                                     to satisfy these temporal objectives and to fulfill their obligation to bargain
                                                                                                     in good faith. Any negotiations to establish ground rules that do not conclude
                                                                                                     after a reasonable period should, to the extent permitted by law, be expedi-
                                                                                                     tiously advanced to mediation and, as necessary, to the Panel.
                                                                                                        (b) During any collective bargaining negotiations under chapter 71 of
                                                                                                     title 5, United States Code, and consistent with section 7114(b) of that
                                                                                                     chapter, the agency shall negotiate in good faith to reach agreement on
                                                                                                     a term CBA, memorandum of understanding (MOU), or any other type
                                                                                                     of binding agreement that promotes the policies outlined in section 1 of
                                                                                                     this order. If such negotiations last longer than the period established by
                                                                                                     the CBA ground rules -- or, absent a pre-set deadline, a reasonable time
                                                                                                     -- the agency shall consider whether requesting assistance from the FMCS
sradovich on DSK3GMQ082PROD with PRES DOCS




                                                                                                     and, as appropriate, the Panel, would better promote effective and efficient
                                                                                                     Government than would continuing negotiations. Such consideration should
                                                                                                     evaluate the likelihood that continuing negotiations without FMCS assistance
                                                                                                     or referral to the Panel would produce an agreement consistent with the
                                                                                                     goals of section 1 of this order, as well as the cost to the public of continuing
                                                                                                     to pay for both agency and collective bargaining representative negotiating
                                                                                                     teams. Upon the conclusion of the sixth month of any negotiation, the
                                                                                                     agency head shall receive notice from appropriate agency staff and shall


                                             VerDate Sep<11>2014   17:39 May 31, 2018   Jkt 244001   PO 00000   Frm 00003   Fmt 4790   Sfmt 4790   E:\FR\FM\01JNE0.SGM   01JNE0
                                                  25332                 Federal Register / Vol. 83, No. 106 / Friday, June 1, 2018 / Presidential Documents

                                                                                                     receive monthly notifications thereafter regarding the status of negotiations
                                                                                                     until they are complete. The agency head shall notify the President through
                                                                                                     OPM of any negotiations that have lasted longer than 9 months, in which
                                                                                                     the assistance of the FMCS either has not been requested or, if requested,
                                                                                                     has not resulted in agreement or advancement to the Panel.
                                                                                                       (c) If the commencement or any other stage of bargaining is delayed
                                                                                                     or impeded because of a collective bargaining representative’s failure to
                                                                                                     comply with the duty to negotiate in good faith pursuant to section 7114(b)
                                                                                                     of title 5, United States Code, the agency shall, consistent with applicable
                                                                                                     law consider whether to:
                                                                                                       (i) file an unfair labor practice (ULP) complaint under section 7118 of
                                                                                                       title 5, United States Code, after considering evidence of bad-faith negoti-
                                                                                                       ating, including refusal to meet to bargain, refusal to meet as frequently
                                                                                                       as necessary, refusal to submit proposals or counterproposals, undue delays
                                                                                                       in bargaining, undue delays in submission of proposals or counter-
                                                                                                       proposals, inadequate preparation for bargaining, and other conduct that
                                                                                                       constitutes bad-faith negotiating; or
                                                                                                       (ii) propose a new contract, memorandum, or other change in agency
                                                                                                       policy and implement that proposal if the collective bargaining representa-
                                                                                                       tive does not offer counter-proposals in a timely manner.
                                                                                                       (d) An agency’s filing of a ULP complaint against a collective bargaining
                                                                                                     representative shall not further delay negotiations. Agencies shall negotiate
                                                                                                     in good faith or request assistance from the FMCS and, as appropriate,
                                                                                                     the Panel, while a ULP complaint is pending.
                                                                                                       (e) In developing proposed ground rules, and during any negotiations,
                                                                                                     agency negotiators shall request the exchange of written proposals, so as
                                                                                                     to facilitate resolution of negotiability issues and assess the likely effect
                                                                                                     of specific proposals on agency operations and management rights. To the
                                                                                                     extent that an agency’s CBAs, ground rules, or other agreements contain
                                                                                                     requirements for a bargaining approach other than the exchange of written
                                                                                                     proposals addressing specific issues, the agency should, at the soonest oppor-
                                                                                                     tunity, take steps to eliminate them. If such requirements are based on
                                                                                                     now-revoked Executive Orders, including Executive Order 12871 of October
                                                                                                     1, 1993 (Labor-Management Partnerships) and Executive Order 13522 of
                                                                                                     December 9, 2009 (Creating Labor-Management Forums to Improve Delivery
                                                                                                     of Government Services), agencies shall take action, consistent with applica-
                                                                                                     ble law, to rescind these requirements.
                                                                                                        (f) Pursuant to section 7114(c)(2) of title 5, United States Code, the agency
                                                                                                     head shall review all binding agreements with collective bargaining represent-
                                                                                                     atives to ensure that all their provisions are consistent with all applicable
                                                                                                     laws, rules, and regulations. When conducting this review, the agency head
                                                                                                     shall ascertain whether the agreement contains any provisions concerning
                                                                                                     subjects that are non-negotiable, including provisions that violate Govern-
                                                                                                     ment-wide requirements set forth in any applicable Executive Order or any
                                                                                                     other applicable Presidential directive. If an agreement contains any such
                                                                                                     provisions, the agency head shall disapprove such provisions, consistent
                                                                                                     with applicable law. The agency head shall take all practicable steps to
                                                                                                     render the determinations required by this subsection within 30 days of
                                                                                                     the date the agreement is executed, in accordance with section 7114(c)
                                                                                                     of title 5, United States Code, so as not to permit any part of an agreement
                                                                                                     to become effective that is contrary to applicable law, rule, or regulation.
                                                                                                     Sec. 6. Permissive Bargaining. The heads of agencies subject to the provisions
sradovich on DSK3GMQ082PROD with PRES DOCS




                                                                                                     of chapter 71 of title 5, United States Code, may not negotiate over the
                                                                                                     substance of the subjects set forth in section 7106(b)(1) of title 5, United
                                                                                                     States Code, and shall instruct subordinate officials that they may not nego-
                                                                                                     tiate over those same subjects.
                                                                                                     Sec. 7. Efficient Bargaining over Procedures and Appropriate Arrangements.
                                                                                                     (a) Before beginning negotiations during a term CBA over matters addressed
                                                                                                     by sections 7106(b)(2) or 7106(b)(3) of title 5, United States Code, agencies
                                                                                                     shall evaluate whether or not such matters are already covered by the


                                             VerDate Sep<11>2014   17:39 May 31, 2018   Jkt 244001   PO 00000   Frm 00004   Fmt 4790   Sfmt 4790   E:\FR\FM\01JNE0.SGM   01JNE0
                                                                        Federal Register / Vol. 83, No. 106 / Friday, June 1, 2018 / Presidential Documents                       25333

                                                                                                     term CBA and therefore are not subject to the duty to bargain. If such
                                                                                                     matters are already covered by a term CBA, the agency shall not bargain
                                                                                                     over such matters.
                                                                                                        (b) Consistent with section 1 of this order, agencies that engage in bar-
                                                                                                     gaining over procedures pursuant to section 7106(b)(2) of title 5, United
                                                                                                     States Code, shall, consistent with their obligation to negotiate in good
                                                                                                     faith, bargain over only those items that constitute procedures associated
                                                                                                     with the exercise of management rights, which do not include measures
                                                                                                     that excessively interfere with the exercise of such rights. Likewise, consistent
                                                                                                     with section 1 of this order, agencies that engage in bargaining over appro-
                                                                                                     priate arrangements pursuant to section 7106(b)(3) of title 5, United States
                                                                                                     Code, shall, consistent with their obligation to negotiate in good faith, bargain
                                                                                                     over only those items that constitute appropriate arrangements for employees
                                                                                                     adversely affected by the exercise of management rights. In such negotiations,
                                                                                                     agencies shall ensure that a resulting appropriate arrangement does not
                                                                                                     excessively interfere with the exercise of management rights.
                                                                                                     Sec. 8. Public Accessibility. (a) Each agency subject to chapter 71 of title
                                                                                                     5, United States Code, that engages in any negotiation with a collective
                                                                                                     bargaining representative, as defined therein, shall submit to the OPM Direc-
                                                                                                     tor each term CBA currently in effect and its expiration date. Such agency
                                                                                                     shall also submit any new term CBA and its expiration date to the OPM
                                                                                                     Director within 30 days of its effective date, and submit new arbitral awards
                                                                                                     to the OPM Director within 10 business days of receipt. The OPM Director
                                                                                                     shall make each term CBA publicly accessible on the Internet as soon
                                                                                                     as practicable.
                                                                                                        (b) Within 90 days of the date of this order, the OPM Director shall
                                                                                                     prescribe a reporting format for submissions required by subsection (a) of
                                                                                                     this section. Within 30 days of the OPM Director’s having prescribed the
                                                                                                     reporting format, agencies shall use this reporting format and make the
                                                                                                     submissions required under subsection (a) of this section.
                                                                                                     Sec. 9. General Provisions. (a) Nothing in this order shall be construed
                                                                                                     to impair or otherwise affect:
                                                                                                        (i) the authority granted by law to an executive department or agency,
                                                                                                        or the head thereof; or
                                                                                                       (ii) the functions of the OMB Director relating to budgetary, administrative,
                                                                                                       or legislative proposals.
                                                                                                       (b) This order shall be implemented consistent with applicable law and
                                                                                                     subject to the availability of appropriations.
                                                                                                       (c) Nothing in this order shall abrogate any CBA in effect on the date
                                                                                                     of this order.
                                                                                                       (d) The failure to produce a report for the agency head prior to the
                                                                                                     termination or renewal of a CBA under section 4(a) of this order shall
                                                                                                     not prevent an agency from opening a CBA for renegotiation.
sradovich on DSK3GMQ082PROD with PRES DOCS




                                             VerDate Sep<11>2014   17:39 May 31, 2018   Jkt 244001   PO 00000   Frm 00005   Fmt 4790   Sfmt 4790   E:\FR\FM\01JNE0.SGM   01JNE0
                                                  25334                 Federal Register / Vol. 83, No. 106 / Friday, June 1, 2018 / Presidential Documents

                                                                                                       (e) This order is not intended to, and does not, create any right or benefit,
                                                                                                     substantive or procedural, enforceable at law or in equity by any party
                                                                                                     against the United States, its departments, agencies, or entities, its officers,
                                                                                                     employees, or agents, or any other person.




                                                                                                     THE WHITE HOUSE,
                                                                                                     May 25, 2018.


                                                  [FR Doc. 2018–11913
                                                  Filed 5–31–18; 8:45 am]
                                                  Billing code 3295–F8–P
sradovich on DSK3GMQ082PROD with PRES DOCS




                                                                                                                                                                                        Trump.EPS</GPH>




                                             VerDate Sep<11>2014   17:39 May 31, 2018   Jkt 244001   PO 00000   Frm 00006   Fmt 4790   Sfmt 4790   E:\FR\FM\01JNE0.SGM   01JNE0
APPENDIX 2
                                                                        Federal Register / Vol. 83, No. 106 / Friday, June 1, 2018 / Presidential Documents                       25335

                                                                                                     Presidential Documents



                                                                                                     Executive Order 13837 of May 25, 2018

                                                                                                     Ensuring Transparency, Accountability, and Efficiency in
                                                                                                     Taxpayer-Funded Union Time Use

                                                                                                     By the authority vested in me as President by the Constitution and the
                                                                                                     laws of the United States of America, including section 301 of title 3,
                                                                                                     United States Code, and section 7301 of title 5, United States Code, and
                                                                                                     to ensure the effective functioning of the executive branch, it is hereby
                                                                                                     ordered as follows:
                                                                                                     Section 1. Purpose. An effective and efficient government keeps careful
                                                                                                     track of how it spends the taxpayers’ money and eliminates unnecessary,
                                                                                                     inefficient, or unreasonable expenditures. To advance this policy, executive
                                                                                                     branch employees should spend their duty hours performing the work of
                                                                                                     the Federal Government and serving the public.
                                                                                                     Federal law allows Federal employees to represent labor organizations and
                                                                                                     perform other non-agency business while being paid by American taxpayers
                                                                                                     (taxpayer-funded union time). The Congress, however, has also instructed
                                                                                                     the executive branch to interpret the law in a manner consistent with the
                                                                                                     requirements of an effective and efficient government.
                                                                                                     To that end, agencies should ensure that taxpayer-funded union time is
                                                                                                     used efficiently and authorized in amounts that are reasonable, necessary,
                                                                                                     and in the public interest. Federal employees should spend the clear majority
                                                                                                     of their duty hours working for the public. No agency should pay for
                                                                                                     Federal labor organizations’ expenses, except where required by law. Agen-
                                                                                                     cies should eliminate unrestricted grants of taxpayer-funded union time
                                                                                                     and instead require employees to obtain specific authorization before using
                                                                                                     such time. Agencies should also monitor use of taxpayer-funded union time,
                                                                                                     ensure it is used only for authorized purposes, and make information regard-
                                                                                                     ing its use readily available to the public.
                                                                                                     Sec. 2. Definitions. For purposes of this order, the following definitions
                                                                                                     shall apply:
                                                                                                        (a) Except for purposes of section 4 of this order, ‘‘agency’’ has the meaning
                                                                                                     given the term in section 7103(a)(3) of title 5, United States Code, but
                                                                                                     includes only executive agencies. For purposes of section 4 of this order,
                                                                                                     ‘‘agency’’ has the meaning given to ‘‘Executive agency’’ in section 105 of
                                                                                                     title 5, United States Code, but excludes the Government Accountability
                                                                                                     Office.
                                                                                                       (b) ‘‘Agency business’’ shall mean work performed by Federal employees,
                                                                                                     including detailees or assignees, on behalf of an agency, but does not include
                                                                                                     work performed on taxpayer-funded union time.
                                                                                                       (c) ‘‘Bargaining unit’’ shall mean a group of employees represented by
                                                                                                     an exclusive representative in an appropriate unit for collective bargaining
                                                                                                     under subchapter II of chapter 71 of title 5, United States Code.
sradovich on DSK3GMQ082PROD with PRES DOCS




                                                                                                       (d) ‘‘Discounted use of government property’’ means charging less to use
                                                                                                     government property than the value of the use of such property, as deter-
                                                                                                     mined by the General Services Administration, where applicable, or other-
                                                                                                     wise by the generally prevailing commercial cost of using such property.
                                                                                                       (e) ‘‘Employee’’ has the meaning given the term in section 7103(a)(2)
                                                                                                     of title 5, United States Code, except for purposes of section 4 of this
                                                                                                     order, in which case it means an individual employed in an ‘‘Executive


                                             VerDate Sep<11>2014   17:16 May 31, 2018   Jkt 244001   PO 00000   Frm 00001   Fmt 4790   Sfmt 4790   E:\FR\FM\01JNE1.SGM   01JNE1
                                                  25336                 Federal Register / Vol. 83, No. 106 / Friday, June 1, 2018 / Presidential Documents

                                                                                                     agency,’’ according to the meaning given that term in section 105 of title
                                                                                                     5, United States Code, but excluding the Government Accountability Office.
                                                                                                       (f) ‘‘Grievance’’ has the meaning given the term in section 7103(a)(9)
                                                                                                     of title 5, United States Code.
                                                                                                       (g) ‘‘Labor organization’’ has the meaning given the term in section
                                                                                                     7103(a)(4) of title 5, United States Code.
                                                                                                       (h) ‘‘Paid time’’ shall mean time for which an employee is paid by the
                                                                                                     Federal Government, including both duty time, in which the employee per-
                                                                                                     forms agency business, and taxpayer-funded union time. It does not include
                                                                                                     time spent on paid or unpaid leave, or an employee’s off-duty hours.
                                                                                                       (i) ‘‘Taxpayer-funded union time’’ shall mean official time granted to
                                                                                                     an employee pursuant to section 7131 of title 5, United States Code.
                                                                                                        (j) ‘‘Union time rate’’ shall mean the total number of duty hours in the
                                                                                                     fiscal year that employees in a bargaining unit used for taxpayer-funded
                                                                                                     union time, divided by the number of employees in such bargaining unit.
                                                                                                     Sec. 3. Standards for Reasonable and Efficient Taxpayer-Funded Union Time
                                                                                                     Usage. (a) No agency shall agree to authorize any amount of taxpayer-
                                                                                                     funded union time under section 7131(d) of title 5, United States Code,
                                                                                                     unless such time is reasonable, necessary, and in the public interest. Agree-
                                                                                                     ments authorizing taxpayer-funded union time under section 7131(d) of
                                                                                                     title 5, United States Code, that would cause the union time rate in a
                                                                                                     bargaining unit to exceed 1 hour should, taking into account the size of
                                                                                                     the bargaining unit, and the amount of taxpayer-funded union time antici-
                                                                                                     pated to be granted under sections 7131(a) and 7131(c) of title 5, United
                                                                                                     States Code, ordinarily not be considered reasonable, necessary, and in
                                                                                                     the public interest, or to satisfy the ‘‘effective and efficient’’ goal set forth
                                                                                                     in section 1 of this order and section 7101(b) of title 5, United States
                                                                                                     Code. Agencies shall commit the time and resources necessary to strive
                                                                                                     for a negotiated union time rate of 1 hour or less, and to fulfill their
                                                                                                     obligation to bargain in good faith.
                                                                                                        (b) (i) If an agency agrees to authorize amounts of taxpayer-funded union
                                                                                                     time under section 7131(d) of title 5, United States Code, that would cause
                                                                                                     the union time rate in a bargaining unit to exceed 1 hour (or proposes
                                                                                                     to the Federal Service Impasses Panel or an arbitrator engaging in interest
                                                                                                     arbitration an amount that would cause the union time rate in a bargaining
                                                                                                     unit to exceed 1 hour), the agency head shall report this agreement or
                                                                                                     proposal to the President through the Director of the Office of Personnel
                                                                                                     Management (OPM Director) within 15 days of such an agreement or pro-
                                                                                                     posal. Such report shall explain why such expenditures are reasonable,
                                                                                                     necessary, and in the public interest, describe the benefit (if any) the public
                                                                                                     will receive from the activities conducted by employees on such taxpayer-
                                                                                                     funded union time, and identify the total cost of such time to the agency.
                                                                                                     This reporting duty cannot be delegated.
                                                                                                        (ii) Each agency head shall require relevant subordinate agency officials
                                                                                                        to inform the agency head 5 business days in advance of presenting
                                                                                                        or accepting a proposal that would result in a union time rate of greater
                                                                                                        than 1 hour for any bargaining unit, if the subordinate agency officials
                                                                                                        anticipate they will present or agree to such a provision.
                                                                                                        (iii) The requirements of this subsection shall not apply to a union time
                                                                                                        rate established pursuant to an order of the Federal Service Impasses
                                                                                                        Panel or an arbitrator engaging in interest arbitration, provided that the
sradovich on DSK3GMQ082PROD with PRES DOCS




                                                                                                        agency had proposed that the Impasses Panel or arbitrator establish a
                                                                                                        union time rate of 1 hour or less.
                                                                                                        (c) Nothing in this section shall be construed to prohibit any agency
                                                                                                     from authorizing taxpayer-funded union time as required under sections
                                                                                                     7131(a) and 7131(c) of title 5, United States Code, or to direct an agency
                                                                                                     to negotiate to include in a collective bargaining agreement a term that
                                                                                                     precludes an agency from granting taxpayer-funded union time pursuant
                                                                                                     to those provisions.


                                             VerDate Sep<11>2014   13:05 May 31, 2018   Jkt 000000   PO 00000   Frm 00002   Fmt 4790   Sfmt 4790   E:\FR\FM\01JNE1.SGM   01JNE1
                                                                        Federal Register / Vol. 83, No. 106 / Friday, June 1, 2018 / Presidential Documents                       25337

                                                                                                     Sec. 4. Employee Conduct with Regard to Agency Time and Resources.
                                                                                                     (a) To ensure that Federal resources are used effectively and efficiently
                                                                                                     and in a manner consistent with both the public interest and section 8
                                                                                                     of this order, all employees shall adhere to the following requirements:
                                                                                                        (i) Employees may not engage in lobbying activities during paid time,
                                                                                                        except in their official capacities as an employee.
                                                                                                        (ii) (1) Except as provided in subparagraph (2) of this subsection, employees
                                                                                                        shall spend at least three-quarters of their paid time, measured each fiscal
                                                                                                        year, performing agency business or attending necessary training (as re-
                                                                                                        quired by their agency), in order to ensure that they develop and maintain
                                                                                                        the skills necessary to perform their agency duties efficiently and effec-
                                                                                                        tively.
                                                                                                           (2) Employees who have spent one-quarter of their paid time in any
                                                                                                        fiscal year on non-agency business may continue to use taxpayer-funded
                                                                                                        union time in that fiscal year for purposes covered by sections 7131(a)
                                                                                                        or 7131(c) of title 5, United States Code.
                                                                                                           (3) Any time in excess of one-quarter of an employee’s paid time used
                                                                                                        to perform non-agency business in a fiscal year shall count toward the
                                                                                                        limitation set forth in subparagraph (1) of this subsection in subsequent
                                                                                                        fiscal years.
                                                                                                        (iii) No employee, when acting on behalf of a Federal labor organization,
                                                                                                        may be permitted the free or discounted use of government property
                                                                                                        or any other agency resources if such free or discounted use is not generally
                                                                                                        available for non-agency business by employees when acting on behalf
                                                                                                        of non-Federal organizations. Such property and resources include office
                                                                                                        or meeting space, reserved parking spaces, phones, computers, and com-
                                                                                                        puter systems.
                                                                                                        (iv) Employees may not be permitted reimbursement for expenses incurred
                                                                                                        performing non-agency business, unless required by law or regulation.
                                                                                                        (v) (1) Employees may not use taxpayer-funded union time to prepare
                                                                                                        or pursue grievances (including arbitration of grievances) brought against
                                                                                                        an agency under procedures negotiated pursuant to section 7121 of title
                                                                                                        5, United States Code, except where such use is otherwise authorized
                                                                                                        by law or regulation.
                                                                                                          (2) The prohibition in subparagraph (1) of this subsection does not
                                                                                                       apply to:
                                                                                                          (A) an employee using taxpayer-funded union time to prepare for,
                                                                                                          confer with an exclusive representative regarding, or present a griev-
                                                                                                          ance brought on the employee’s own behalf; or to appear as a witness
                                                                                                          in any grievance proceeding; or
                                                                                                          (B) an employee using taxpayer-funded union time to challenge an
                                                                                                          adverse personnel action taken against the employee in retaliation for
                                                                                                          engaging in federally protected whistleblower activity, including for
                                                                                                          engaging in activity protected under section 2302(b)(8) of title 5,
                                                                                                          United States Code, under section 78u–6(h)(1) of title 15, United
                                                                                                          States Code, under section 3730(h) of title 31, United States Code,
                                                                                                          or under any other similar whistleblower law.
                                                                                                       (b) Employees may not use taxpayer-funded union time without advance
                                                                                                     written authorization from their agency, except where obtaining prior ap-
                                                                                                     proval is deemed impracticable under regulations or guidance adopted pursu-
sradovich on DSK3GMQ082PROD with PRES DOCS




                                                                                                     ant to subsection (c) of this section.
                                                                                                        (c) (i) The requirements of this section shall become effective 45 days
                                                                                                     from the date of this order. The Office of Personnel Management (OPM)
                                                                                                     shall be responsible for administering the requirements of this section. Within
                                                                                                     45 days of the date of this order, the OPM Director shall examine whether
                                                                                                     existing regulations are consistent with the rules set forth in this section.
                                                                                                     If the regulations are not, the OPM Director shall propose for notice and
                                                                                                     public comment, as soon as practicable, appropriate regulations to clarify


                                             VerDate Sep<11>2014   13:05 May 31, 2018   Jkt 000000   PO 00000   Frm 00003   Fmt 4790   Sfmt 4790   E:\FR\FM\01JNE1.SGM   01JNE1
                                                  25338                 Federal Register / Vol. 83, No. 106 / Friday, June 1, 2018 / Presidential Documents

                                                                                                     and assist agencies in implementing these rules, consistent with applicable
                                                                                                     law.
                                                                                                        (ii) The head of each agency is responsible for ensuring compliance by
                                                                                                        employees within such agency with the requirements of this section, to
                                                                                                        the extent consistent with applicable law and existing collective bargaining
                                                                                                        agreements. Each agency head shall examine whether existing regulations,
                                                                                                        policies, and practices are consistent with the rules set forth in this
                                                                                                        section. If they are not, the agency head shall take all appropriate steps
                                                                                                        consistent with applicable law to bring them into compliance with this
                                                                                                        section as soon as practicable.
                                                                                                        (e) Nothing in this order shall be construed to prohibit agencies from
                                                                                                     permitting employees to take unpaid leave to perform representational activi-
                                                                                                     ties under chapter 71 of title 5, United States Code, including for purposes
                                                                                                     covered by section 7121(b)(1)(C) of title 5, United States Code.
                                                                                                     Sec. 5. Preventing Unlawful or Unauthorized Expenditures. (a) Any employee
                                                                                                     who uses taxpayer-funded union time without advance written agency au-
                                                                                                     thorization required by section 4(b) of this order, or for purposes not specifi-
                                                                                                     cally authorized by the agency, shall be considered absent without leave
                                                                                                     and subject to appropriate disciplinary action. Repeated misuse of taxpayer-
                                                                                                     funded union time may constitute serious misconduct that impairs the effi-
                                                                                                     ciency of the Federal service. In such instances, agencies shall take appro-
                                                                                                     priate disciplinary action to address such misconduct.
                                                                                                        (b) As soon as practicable, but not later than 180 days from the date
                                                                                                     of this order, to the extent permitted by law, each agency shall develop
                                                                                                     and implement a procedure governing the authorization of taxpayer-funded
                                                                                                     union time under section 4(b) of this order. Such procedure shall, at a
                                                                                                     minimum, require a requesting employee to specify the number of taxpayer-
                                                                                                     funded union time hours to be used and the specific purposes for which
                                                                                                     such time will be used, providing sufficient detail to identify the tasks
                                                                                                     the employee will undertake. That procedure shall also allow the authorizing
                                                                                                     official to assess whether it is reasonable and necessary to grant such amount
                                                                                                     of time to accomplish such tasks. For continuing or ongoing requests, each
                                                                                                     agency shall require requests for authorization renewals to be submitted
                                                                                                     not less than once per pay period. Each agency shall further require separate
                                                                                                     advance authorization for any use of taxpayer-funded union time in excess
                                                                                                     of previously authorized hours or for purposes for which such time was
                                                                                                     not previously authorized.
                                                                                                       (c) As soon as practicable, but not later than 180 days from the date
                                                                                                     of this order, each agency shall develop and implement a system to monitor
                                                                                                     the use of taxpayer-funded union time to ensure that it is used only for
                                                                                                     authorized purposes, and that it is not used contrary to law or regulation.
                                                                                                     In developing these systems, each agency shall give special attention to
                                                                                                     ensuring taxpayer-funded union time is not used for:
                                                                                                       (i) internal union business in violation of section 7131(b) of title 5, United
                                                                                                       States Code;
                                                                                                        (ii) lobbying activities in violation of section 1913 of title 18, United
                                                                                                        States Code, or in violation of section 4(a)(i) of this order; or
                                                                                                       (iii) political activities in violation of subchapter III of chapter 73 of
                                                                                                       title 5, United States Code.
                                                                                                     Sec. 6. Agency Reporting Requirements. (a) To the extent permitted by
sradovich on DSK3GMQ082PROD with PRES DOCS




                                                                                                     law, each agency shall submit an annual report to OPM on the following:
                                                                                                       (i) The purposes for which the agency has authorized the use of taxpayer-
                                                                                                       funded union time, and the amounts of time used for each such purpose;
                                                                                                        (ii) The job title and total compensation of each employee who has used
                                                                                                        taxpayer-funded union time in the fiscal year, as well as the total number
                                                                                                        of hours each employee spent on these activities and the proportion of
                                                                                                        each employee’s total paid hours that number represents;


                                             VerDate Sep<11>2014   13:05 May 31, 2018   Jkt 000000   PO 00000   Frm 00004   Fmt 4790   Sfmt 4790   E:\FR\FM\01JNE1.SGM   01JNE1
                                                                        Federal Register / Vol. 83, No. 106 / Friday, June 1, 2018 / Presidential Documents                       25339

                                                                                                        (iii) If the agency has allowed labor organizations or individuals on tax-
                                                                                                        payer-funded union time the free or discounted use of government prop-
                                                                                                        erty, the total value of such free or discounted use;
                                                                                                        (iv) Any expenses the agency paid for activities conducted on taxpayer-
                                                                                                        funded union time; and
                                                                                                       (v) The amount of any reimbursement paid by the labor organizations
                                                                                                       for the use of government property.
                                                                                                       (b) Agencies shall notify the OPM Labor Relations Group established pursu-
                                                                                                     ant to the Executive Order entitled ‘‘Developing Efficient, Effective, and
                                                                                                     Cost-Reducing Approaches to Federal Sector Collective Bargaining’’ of May
                                                                                                     25, 2018, if a bargaining unit’s union time rate exceeds 1 hour.
                                                                                                       (c) If an agency’s aggregate union time rate (i.e., the average of the union
                                                                                                     time rates in each agency bargaining unit, weighted by the number of employ-
                                                                                                     ees in each unit) has increased overall from the last fiscal year, the agency
                                                                                                     shall explain this increase in the report required under subsection (a) of
                                                                                                     this section.
                                                                                                       (d) The OPM Director shall set a date by which agency submissions
                                                                                                     under this section are due.
                                                                                                     Sec. 7. Public Disclosure and Transparency. (a) Within 180 days of the
                                                                                                     date of this order, the OPM Director shall publish a standardized form
                                                                                                     that each agency shall use in preparing the reports required by section
                                                                                                     6 of this order.
                                                                                                       (b) OPM shall analyze the agency submissions under section 6 of this
                                                                                                     order and produce an annual report detailing:
                                                                                                       (i) for each agency and for agencies in the aggregate, the number of
                                                                                                       employees using taxpayer-funded union time, the number of employees
                                                                                                       using taxpayer-funded union time separately listed by intervals of the
                                                                                                       proportion of paid time spent on such activities, the number of hours
                                                                                                       spent on taxpayer-funded union time, the cost of taxpayer-funded union
                                                                                                       time (measured by the compensation of the employees involved), the
                                                                                                       aggregate union time rate, the number of bargaining unit employees, and
                                                                                                       the percentage change in each of these values from the previous fiscal
                                                                                                       year;
                                                                                                        (ii) for each agency and in the aggregate, the value of the free or discounted
                                                                                                        use of any government property the agency has provided to labor organiza-
                                                                                                        tions, and any expenses, such as travel or per diems, the agency paid
                                                                                                        for activities conducted on taxpayer-funded union time, as well as the
                                                                                                        amount of any reimbursement paid for such use of government property,
                                                                                                        and the percentage change in each of these values from the previous
                                                                                                        fiscal year;
                                                                                                        (iii) the purposes for which taxpayer-funded union time was granted;
                                                                                                        and
                                                                                                       (iv) the information required by section 6(a)(ii) of this order for employees
                                                                                                       using taxpayer-funded union time, sufficiently aggregated that such disclo-
                                                                                                       sure would not unduly risk disclosing information protected by law, in-
                                                                                                       cluding personally identifiable information.
                                                                                                       (c) The OPM Director shall publish the annual report required by this
                                                                                                     section by June 30 of each year. The first report shall cover fiscal year
                                                                                                     2019 and shall be published by June 30, 2020.
                                                                                                       (d) The OPM Director shall, after consulting with the Chief Human Capital
sradovich on DSK3GMQ082PROD with PRES DOCS




                                                                                                     Officers designated under chapter 14 of title 5, United States Code, promul-
                                                                                                     gate any additional guidance that may be necessary or appropriate to assist
                                                                                                     the heads of agencies in complying with the requirements of this order.
                                                                                                     Sec. 8. Implementation and Renegotiation of Collective Bargaining Agree-
                                                                                                     ments. (a) Each agency shall implement the requirements of this order within
                                                                                                     45 days of the date of this order, except for subsection 4(b) of this order,
                                                                                                     which shall be effective for employees at an agency when such agency
                                                                                                     implements the procedure required by section 5(b) of this order, to the


                                             VerDate Sep<11>2014   13:05 May 31, 2018   Jkt 000000   PO 00000   Frm 00005   Fmt 4790   Sfmt 4790   E:\FR\FM\01JNE1.SGM   01JNE1
                                                  25340                 Federal Register / Vol. 83, No. 106 / Friday, June 1, 2018 / Presidential Documents

                                                                                                     extent permitted by law and consistent with their obligations under collective
                                                                                                     bargaining agreements in force on the date of this order. The head of each
                                                                                                     agency shall designate an official within the agency tasked with ensuring
                                                                                                     implementation of this order, and shall report the identity of such official
                                                                                                     to OPM within 30 days of the date of this order.
                                                                                                        (b) Each agency shall consult with employee labor representatives about
                                                                                                     the implementation of this order. On the earliest date permitted by law,
                                                                                                     and to effectuate the terms of this order, any agency that is party to a
                                                                                                     collective bargaining agreement that has at least one provision that is incon-
                                                                                                     sistent with any part of this order shall give any contractually required
                                                                                                     notice of its intent to alter the terms of such agreement and either reopen
                                                                                                     negotiations and negotiate to obtain provisions consistent with this order,
                                                                                                     or subsequently terminate such provision and implement the requirements
                                                                                                     of this order, as applicable under law.
                                                                                                     Sec. 9. General Provisions. (a) Nothing in this order shall abrogate any
                                                                                                     collective bargaining agreement in effect on the date of this order.
                                                                                                        (b) Nothing in this order shall be construed to interfere with, restrain,
                                                                                                     or coerce any employee in the exercise by the employee of any right under
                                                                                                     chapter 71 of title 5, United States Code, or encourage or discourage member-
                                                                                                     ship in any labor organization by discrimination in connection with hiring,
                                                                                                     tenure, promotion, or other conditions of employment.
                                                                                                       (c) Nothing in this order shall be construed to impair or otherwise affect
                                                                                                     the authority granted by law to an executive department or agency, or
                                                                                                     the head thereof.
                                                                                                       (d) This order shall be implemented consistent with applicable law and
                                                                                                     subject to the availability of appropriations.
                                                                                                       (e) This order is not intended to, and does not, create any right or benefit,
                                                                                                     substantive or procedural, enforceable at law or in equity by any party
                                                                                                     against the United States, its departments, agencies, or entities, its officers,
                                                                                                     employees, or agents, or any other person.
                                                                                                       (f) If any provision of this order, including any of its applications, is
                                                                                                     held to be invalid, the remainder of this order and all of its other applications
                                                                                                     shall not be affected thereby.
sradovich on DSK3GMQ082PROD with PRES DOCS




                                                                                                     THE WHITE HOUSE,
                                                                                                     May 25, 2018.


                                                  [FR Doc. 2018–11916
                                                  Filed 5–31–18; 8:45 am]
                                                                                                                                                                                         Trump.EPS</GPH>




                                                  Billing code 3295–F8–P



                                             VerDate Sep<11>2014   13:05 May 31, 2018   Jkt 000000   PO 00000   Frm 00006   Fmt 4790   Sfmt 4790   E:\FR\FM\01JNE1.SGM   01JNE1
APPENDIX 3
                                                                              Federal Register / Vol. 83, No. 106 / Friday, June 1, 2018 / Presidential Documents                       25343

                                                                                                           Presidential Documents



                                                                                                           Executive Order 13839 of May 25, 2018

                                                                                                           Promoting Accountability and Streamlining Removal Proce-
                                                                                                           dures Consistent With Merit System Principles


                                                                                                           By the authority vested in me as President by the Constitution and the
                                                                                                           laws of the United States of America, including sections 1104(a)(1), 3301,
                                                                                                           and 7301 of title 5, United States Code, and section 301 of title 3, United
                                                                                                           States Code, and to ensure the effective functioning of the executive branch,
                                                                                                           it is hereby ordered as follows:
                                                                                                           Section 1. Purpose. Merit system principles call for holding Federal employ-
                                                                                                           ees accountable for performance and conduct. They state that employees
                                                                                                           should maintain high standards of integrity, conduct, and concern for the
                                                                                                           public interest, and that the Federal workforce should be used efficiently
                                                                                                           and effectively. They further state that employees should be retained based
                                                                                                           on the adequacy of their performance, inadequate performance should be
                                                                                                           corrected, and employees should be separated who cannot or will not im-
                                                                                                           prove their performance to meet required standards. Unfortunately, imple-
                                                                                                           mentation of America’s civil service laws has fallen far short of these ideals.
                                                                                                           The Federal Employee Viewpoint Survey has consistently found that less
                                                                                                           than one-third of Federal employees believe that the Government deals
                                                                                                           with poor performers effectively. Failure to address unacceptable performance
                                                                                                           and misconduct undermines morale, burdens good performers with subpar
                                                                                                           colleagues, and inhibits the ability of executive agencies (as defined in
                                                                                                           section 105 of title 5, United States Code, but excluding the Government
                                                                                                           Accountability Office) (agencies) to accomplish their missions. This order
                                                                                                           advances the ability of supervisors in agencies to promote civil servant
                                                                                                           accountability consistent with merit system principles while simultaneously
                                                                                                           recognizing employees’ procedural rights and protections.
                                                                                                           Sec. 2. Principles for Accountability in the Federal Workforce. (a) Removing
                                                                                                           unacceptable performers should be a straightforward process that minimizes
                                                                                                           the burden on supervisors. Agencies should limit opportunity periods to
                                                                                                           demonstrate acceptable performance under section 4302(c)(6) of title 5,
                                                                                                           United States Code, to the amount of time that provides sufficient opportunity
                                                                                                           to demonstrate acceptable performance.
                                                                                                             (b) Supervisors and deciding officials should not be required to use progres-
                                                                                                           sive discipline. The penalty for an instance of misconduct should be tailored
                                                                                                           to the facts and circumstances.
                                                                                                             (c) Each employee’s work performance and disciplinary history is unique,
                                                                                                           and disciplinary action should be calibrated to the specific facts and cir-
                                                                                                           cumstances of each individual employee’s situation. Conduct that justifies
                                                                                                           discipline of one employee at one time does not necessarily justify similar
                                                                                                           discipline of a different employee at a different time -- particularly where
jstallworth on DSKBBY8HB2PROD with MISCELLANEOUS




                                                                                                           the employees are in different work units or chains of supervision -- and
                                                                                                           agencies are not prohibited from removing an employee simply because
                                                                                                           they did not remove a different employee for comparable conduct. Nonethe-
                                                                                                           less, employees should be treated equitably, so agencies should consider
                                                                                                           appropriate comparators as they evaluate potential disciplinary actions.
                                                                                                             (d) Suspension should not be a substitute for removal in circumstances
                                                                                                           in which removal would be appropriate. Agencies should not require suspen-
                                                                                                           sion of an employee before proposing to remove that employee, except
                                                                                                           as may be appropriate under applicable facts.


                                                   VerDate Sep<11>2014   13:08 May 31, 2018   Jkt 000000   PO 00000   Frm 00001   Fmt 4790   Sfmt 4790   E:\FR\FM\01JNE3.SGM   01JNE3
                                                        25344                 Federal Register / Vol. 83, No. 106 / Friday, June 1, 2018 / Presidential Documents

                                                                                                             (e) When taking disciplinary action, agencies should have discretion to
                                                                                                           take into account an employee’s disciplinary record and past work record,
                                                                                                           including all past misconduct -- not only similar past misconduct. Agencies
                                                                                                           should provide an employee with appropriate notice when taking a discipli-
                                                                                                           nary action.
                                                                                                             (f) To the extent practicable, agencies should issue decisions on proposed
                                                                                                           removals taken under chapter 75 of title 5, United States Code, within
                                                                                                           15 business days of the end of the employee reply period following a
                                                                                                           notice of proposed removal.
                                                                                                              (g) To the extent practicable, agencies should limit the written notice
                                                                                                           of adverse action to the 30 days prescribed in section 7513(b)(1) of title
                                                                                                           5, United States Code.
                                                                                                             (h) The removal procedures set forth in chapter 75 of title 5, United
                                                                                                           States Code (Chapter 75 procedures), should be used in appropriate cases
                                                                                                           to address instances of unacceptable performance.
                                                                                                              (i) A probationary period should be used as the final step in the hiring
                                                                                                           process of a new employee. Supervisors should use that period to assess
                                                                                                           how well an employee can perform the duties of a job. A probationary
                                                                                                           period can be a highly effective tool to evaluate a candidate’s potential
                                                                                                           to be an asset to an agency before the candidate’s appointment becomes
                                                                                                           final.
                                                                                                              (j) Following issuance of regulations under section 7 of this order, agencies
                                                                                                           should prioritize performance over length of service when determining which
                                                                                                           employees will be retained following a reduction in force.
                                                                                                           Sec. 3. Standard for Negotiating Grievance Procedures. Whenever reasonable
                                                                                                           in view of the particular circumstances, agency heads shall endeavor to
                                                                                                           exclude from the application of any grievance procedures negotiated under
                                                                                                           section 7121 of title 5, United States Code, any dispute concerning decisions
                                                                                                           to remove any employee from Federal service for misconduct or unacceptable
                                                                                                           performance. Each agency shall commit the time and resources necessary
                                                                                                           to achieve this goal and to fulfill its obligation to bargain in good faith.
                                                                                                           If an agreement cannot be reached, the agency shall, to the extent permitted
                                                                                                           by law, promptly request the assistance of the Federal Mediation and Concil-
                                                                                                           iation Service and, as necessary, the Federal Service Impasses Panel in
                                                                                                           the resolution of the disagreement. Within 30 days after the adoption of
                                                                                                           any collective bargaining agreement that fails to achieve this goal, the agency
                                                                                                           head shall provide an explanation to the President, through the Director
                                                                                                           of the Office of Personnel Management (OPM Director).
                                                                                                           Sec. 4. Managing the Federal Workforce. To promote good morale in the
                                                                                                           Federal workforce, employee accountability, and high performance, and to
                                                                                                           ensure the effective and efficient accomplishment of agency missions and
                                                                                                           the efficiency of the Federal service, to the extent consistent with law,
                                                                                                           no agency shall:
                                                                                                             (a) subject to grievance procedures or binding arbitration disputes con-
                                                                                                           cerning:
                                                                                                             (i) the assignment of ratings of record; or
                                                                                                              (ii) the award of any form of incentive pay, including cash awards; quality
                                                                                                              step increases; or recruitment, retention, or relocation payments;
                                                                                                              (b) make any agreement, including a collective bargaining agreement:
jstallworth on DSKBBY8HB2PROD with MISCELLANEOUS




                                                                                                              (i) that limits the agency’s discretion to employ Chapter 75 procedures
                                                                                                              to address unacceptable performance of an employee;
                                                                                                              (ii) that requires the use of procedures under chapter 43 of title 5, United
                                                                                                              States Code (including any performance assistance period or similar infor-
                                                                                                              mal period to demonstrate improved performance prior to the initiation
                                                                                                              of an opportunity period under section 4302(c)(6) of title 5, United States
                                                                                                              Code), before removing an employee for unacceptable performance; or
                                                                                                              (iii) that limits the agency’s discretion to remove an employee from Federal
                                                                                                              service without first engaging in progressive discipline; or


                                                   VerDate Sep<11>2014   13:08 May 31, 2018   Jkt 000000   PO 00000   Frm 00002   Fmt 4790   Sfmt 4790   E:\FR\FM\01JNE3.SGM   01JNE3
                                                                              Federal Register / Vol. 83, No. 106 / Friday, June 1, 2018 / Presidential Documents                       25345

                                                                                                             (c) generally afford an employee more than a 30-day period to demonstrate
                                                                                                           acceptable performance under section 4302(c)(6) of title 5, United States
                                                                                                           Code, except when the agency determines in its sole and exclusive discretion
                                                                                                           that a longer period is necessary to provide sufficient time to evaluate
                                                                                                           an employee’s performance.
                                                                                                           Sec. 5. Ensuring Integrity of Personnel Files. Agencies shall not agree to
                                                                                                           erase, remove, alter, or withhold from another agency any information about
                                                                                                           a civilian employee’s performance or conduct in that employee’s official
                                                                                                           personnel records, including an employee’s Official Personnel Folder and
                                                                                                           Employee Performance File, as part of, or as a condition to, resolving a
                                                                                                           formal or informal complaint by the employee or settling an administrative
                                                                                                           challenge to an adverse personnel action.
                                                                                                           Sec. 6. Data Collection of Adverse Actions. (a) For fiscal year 2018, and
                                                                                                           for each fiscal year thereafter, each agency shall provide a report to the
                                                                                                           OPM Director containing the following information:
                                                                                                             (i) the number of civilian employees in a probationary period or otherwise
                                                                                                             employed for a specific term who were removed by the agency;
                                                                                                              (ii) the number of civilian employees reprimanded in writing by the agency;
                                                                                                              (iii) the number of civilian employees afforded an opportunity period
                                                                                                              by the agency under section 4302(c)(6) of title 5, United States Code,
                                                                                                              breaking out the number of such employees receiving an opportunity
                                                                                                              period longer than 30 days;
                                                                                                              (iv) the number of adverse personnel actions taken against civilian employ-
                                                                                                              ees by the agency, broken down by type of adverse personnel action,
                                                                                                              including reduction in grade or pay (or equivalent), suspension, and re-
                                                                                                              moval;
                                                                                                              (v) the number of decisions on proposed removals by the agency taken
                                                                                                              under chapter 75 of title 5, United States Code, not issued within 15
                                                                                                              business days of the end of the employee reply period;
                                                                                                              (vi) the number of adverse personnel actions by the agency for which
                                                                                                              employees received written notice in excess of the 30 days prescribed
                                                                                                              in section 7513(b)(1) of title 5, United States Code;
                                                                                                              (vii) the number and key terms of settlements reached by the agency
                                                                                                              with civilian employees in cases arising out of adverse personnel actions;
                                                                                                              and
                                                                                                             (viii) the resolutions of litigation about adverse personnel actions involving
                                                                                                             civilian employees reached by the agency.
                                                                                                             (b) Compilation and submission of the data required by subsection (a)
                                                                                                           of this section shall be conducted in accordance with all applicable laws,
                                                                                                           including those governing privacy and data security.
                                                                                                             (c) To enhance public accountability of agencies for their management
                                                                                                           of the Federal workforce, the OPM Director shall, consistent with applicable
                                                                                                           law, publish the information received under subsection (a) of this section,
                                                                                                           at the minimum level of aggregation necessary to protect personal privacy.
                                                                                                           The OPM Director may withhold particular information if publication would
                                                                                                           unduly risk disclosing information protected by law, including personally
                                                                                                           identifiable information.
                                                                                                              (d) Within 60 days of the date of this order, the OPM Director shall
jstallworth on DSKBBY8HB2PROD with MISCELLANEOUS




                                                                                                           issue guidance regarding the implementation of this section, including with
                                                                                                           respect to any exemptions necessary for compliance with applicable law
                                                                                                           and the reporting format for submissions required by subsection (a) of this
                                                                                                           section.
                                                                                                           Sec. 7. Implementation. (a) Within 45 days of the date of this order, the
                                                                                                           OPM Director shall examine whether existing regulations effectuate the prin-
                                                                                                           ciples set forth in section 2 of this order and the requirements of sections
                                                                                                           3, 4, 5, and 6 of this order. To the extent necessary or appropriate, the
                                                                                                           OPM Director shall, as soon as practicable, propose for notice and public


                                                   VerDate Sep<11>2014   13:08 May 31, 2018   Jkt 000000   PO 00000   Frm 00003   Fmt 4790   Sfmt 4790   E:\FR\FM\01JNE3.SGM   01JNE3
                                                        25346                 Federal Register / Vol. 83, No. 106 / Friday, June 1, 2018 / Presidential Documents

                                                                                                           comment appropriate regulations to effectuate the principles set forth in
                                                                                                           section 2 of this order and the requirements of sections 3, 4, 5, and 6
                                                                                                           of this order.
                                                                                                             (b) The head of each agency shall take steps to conform internal agency
                                                                                                           discipline and unacceptable performance policies to the principles and re-
                                                                                                           quirements of this order. To the extent consistent with law, each agency
                                                                                                           head shall:
                                                                                                             (i) within 45 days of this order, revise its discipline and unacceptable
                                                                                                             performance policies to conform to the principles and requirements of
                                                                                                             this order, in areas where new final Office of Personnel Management
                                                                                                             (OPM) regulations are not required, and shall further revise such policies
                                                                                                             as necessary to conform to any new final OPM regulations, within 45
                                                                                                             days of the issuance of such regulations; and
                                                                                                             (ii) renegotiate, as applicable, any collective bargaining agreement provi-
                                                                                                             sions that are inconsistent with any part of this order or any final OPM
                                                                                                             regulations promulgated pursuant to this order. Each agency shall give
                                                                                                             any contractually required notice of its intent to alter the terms of such
                                                                                                             agreement and reopen negotiations. Each agency shall, to the extent con-
                                                                                                             sistent with law, subsequently conform such terms to the requirements
                                                                                                             of this order, and to any final OPM regulations issued pursuant to this
                                                                                                             order, on the earliest practicable date permitted by law.
                                                                                                             (c) Within 15 months of the adoption of any final rules issued pursuant
                                                                                                           to subsection (a) of this section, the OPM Director shall submit to the
                                                                                                           President a report, through the Director of the Office of Management and
                                                                                                           Budget, evaluating the effect of those rules, including their effect on the
                                                                                                           ability of Federal supervisors to hold employees accountable for their per-
                                                                                                           formance.
                                                                                                              (d) Within a reasonable amount of time following the adoption of any
                                                                                                           final rules issued pursuant to subsection (a) of this section, the OPM Director
                                                                                                           and the Chief Human Capital Officers Council shall undertake a Government-
                                                                                                           wide initiative to educate Federal supervisors about holding employees ac-
                                                                                                           countable for unacceptable performance or misconduct under those rules.
                                                                                                           Sec. 8. General Provisions. (a) Nothing in this order shall be construed
                                                                                                           to impair or otherwise affect:
                                                                                                              (i) the authority granted by law to an executive department or agency,
                                                                                                              or the head thereof; or
                                                                                                              (ii) the functions of the Director of the Office of Management and Budget
                                                                                                              relating to budgetary, administrative, or legislative proposals.
                                                                                                              (b) Agencies shall consult with employee labor representatives about the
                                                                                                           implementation of this order. Nothing in this order shall abrogate any collec-
                                                                                                           tive bargaining agreement in effect on the date of this order.
                                                                                                             (c) This order shall be implemented consistent with applicable law and
                                                                                                           subject to the availability of appropriations.
                                                                                                             (d) This order is not intended to, and does not, create any right or
                                                                                                           benefit, substantive or procedural, enforceable at law or in equity by any
                                                                                                           party against the United States, its departments, agencies, or entities, its
                                                                                                           officers, employees, or agents, or any other person.
jstallworth on DSKBBY8HB2PROD with MISCELLANEOUS




                                                   VerDate Sep<11>2014   13:08 May 31, 2018   Jkt 000000   PO 00000   Frm 00004   Fmt 4790   Sfmt 4790   E:\FR\FM\01JNE3.SGM   01JNE3
                                                                              Federal Register / Vol. 83, No. 106 / Friday, June 1, 2018 / Presidential Documents                       25347

                                                                                                             (e) If any provision of this order, including any of its applications, is
                                                                                                           held to be invalid, the remainder of this order and all of its other applications
                                                                                                           shall not be affected thereby.




                                                                                                           THE WHITE HOUSE,
                                                                                                           May 25, 2018.


                                                        [FR Doc. 2018–11939
                                                        Filed 5–31–18; 8:45 am]
                                                        Billing code 3295–F8–P
jstallworth on DSKBBY8HB2PROD with MISCELLANEOUS




                                                                                                                                                                                                Trump.EPS</GPH>




                                                   VerDate Sep<11>2014   13:08 May 31, 2018   Jkt 000000   PO 00000   Frm 00005   Fmt 4790   Sfmt 4790   E:\FR\FM\01JNE3.SGM   01JNE3
